EXfflBIT C
          Reived by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM



COVINGTON                                                        BobertlCltelner
BSiANa BRvsteu LONMN lot ANOBUi                                  Covingtdn & Borftag IXP
Ncwvotw BAM PMANOBCO BBout                                       OiwCity&nter
SHANONAI ttueoNVALLBv wABHittaToN                                880Tenth sbsBt,NW
                                                                 WliiMii8toa,DC2000M9S8
                                                                 T 412026628503
                                                                 cfc*lner@«ovxom




VlAE^klAIL                                                       Match 7f 2017

Ms.,Heaths Hunt
FARA R^lstratioii Unit
U.S.DepartmentofJustice
6ooESbeet,N.W.
Washington, p.C.20004

         ite:                Q™p Rggfatration

Dc^ Ms. Hunt:

         We y^te on bcM^pf          cUents Flynn Inj^ Group imd ite Chairman and C^,Gienei^
          t.Fl^m,tosub^a Foreign ^ents Regjistratipn Act("FAi^^ rcgistration.and
re^ie^tatioii ofInovo BV,a odfpoiatidn organic in the N^erlahda
         In Sept^to 2016,F^nn Intd(^oup pid^ydisdosed represiehtattcm ofInovo BV
in a fiedieral  Di^osioe Act("LDA'O lepstiation   was filed with the Secretaryofthe
Se^eand derkofthe House. After Generd F^n was named in mid-Novembe«-20t6to serve
as Natiomd Security Advisor inthe new administration,Flynn Intel Group shut down ib
operations,did not renew its contract wHfa Inovo BV,and ffled,on December 1,2016,a find
public disclosure rqK)Tt terminatihg its lobbyistlegi^tion for hiovo BV.
         As you know,under FA^2U.S.finn fiiat r^resents afordgn.corporate dirat,which is
notafi^gn governm^or ppUiicd paoly,              T^bterimdra &e WA rabhier timn FA^so
!oiigas%efimc99gag^inkib1q^aetiy^                          Flynn.in^ Group cpnduded that
activities,it codd filje unda the I^A.
        The Depa^enfs regulatipns provide         f^ng undOT ihe U>A is notan option,
however,ifa fordgn govarpmen^ evm thpu^imtthe cBirat,ponj^de^ is the^liiid^
bra^cbiy"of^yroi^.po^]^^ l^isanimoa^nstiwdaid,.notba                &e8tatutoiy
langu^^ and not di^n^.in Ae Deparitaent's.regdafi^ Neyerthd^ bpeause of&e subject
matter ofFb^Intd Group's workfor inoyp BiV, which fooised on Mr.FethuUah Gulen,vH^bse
ex^di^n issoi^t by£e Government ofTUdtey,,the engagementcouM be cohStfued to have,
prindj^ly ^nefitt^ the public oifturkey, to i^xiiiiatie any pot^tid doubt,tibe Flyim Intd

        Because this is a rdroactive registratioh,compiled after the Flynn Intd Group shut down
its operations in Novanber 2016,the endosed supplmentel disdosure dftj^unt abased<m
information thatis currattly ava^bleto Flynn Intd Group,to ^best of^teowl^ aft^

DC:637I&76>1


         Received by NSD/FARA Registration Unit 03/07/2017 6:02>45 PM
        Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM



M8.HeathaHuiit
Blaxch7,20i7
F^2


ujgidftitaldiig reasonable dae diligence with the assistance ofcounsel Ifadditional material
information relevant to thesupplementalstatement is identified,Fl^n Intel Group will sm^d
the statement

       Please note that insofer as Flynnlntd Group's contect with Inoyp BV ended by itsterms
on Novmber 15,2016,£efiluig of^usni^lemCT^.stat^^tod^also terminates tiie FARA
r^lstiatton,     as of&
                                                               Respectfidlysubmitted,


                                                               Robert K.Kelntf

Endosure




       Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                            ^.2
                      Received by NSD/FARA Regi^tfei»iU«itiCa(iK?/^i3!M2:45 PM
U.S. I>epartinent ofJustice                                      RegistrStioO Statement
Washington. DC 20530                                             Pursuaut to the Foreign Agents Registration Act of
                                                                 1938,as amended

                                                           I-REGISTRANt

 1. N^eof Rejgistrant

   Flynn Intel Group,Inc

2. Registration No.(To Be Assigified By the FARA Reigistratidri Unit)
   6406

3. Principal Business Address
   44 Canal Center Plaza,Alexandria VA 22314




4. Ifthe re^strant is an individual, furnish tKe'following in^rm^ion:
  (a) Residence address(es)




  (b) Other business address(cs), If any




  (c) Nationality

  (d) Year of birth

  (e) Present citizenship

  (f) If present citizenship not quired by birth,state when, where and how acquired

  (g) p^i^on


S. If"the fegisbant is not an individual, furnish the following information:
  (a) Type oforganization: Committee □                 Association □               Partnership O   Voluntary group Q
                                      CoiporatioD El                      Other (specify)
  (b) Date and place of organization Delaware Secretary of State, June 12,2015
  (c) Address of principal office 44Canal Center Plaza, Alexandria VA 22314


  (d) Name of person in diajge MIchaelT. Flynn and BiJanRafiekian
  (e) Locations ofbranch or local offices N/A


  (f) If a membership organization, give humb^ of m^bcrs N/A


                                                                                                             FORM NSD-I
                                                                                                              Revised 03/14

                    Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                      Received by NSD/FARA Regist^tion Unit 03/07/2017 6:02:45PM

                                                                                                                                  (PAGE 2)

  (g) List all p^ers,officers, directors or(arson's pcrfdming the functions of an office or dilator ofthe registrant

       Name                             Residence Address(es)                     Position                           Nationali^
    Michael T.Flynn               Provided separately to the          Chairman and CEO                     U^..
    Bljan Rafiekian               Department ofJustice.               Yice-Chairman,Director,              U.S.
                                                                      Secretary,and Treasurer
    Philip Oakley                                                     President                            U.S.




  (h) Which ofthe above            persons renders services directly in ft^erance ofthe inter^ts ofany ofthe hsreign principals?
    Michael T. Fiynn, Bijan Rafiekian



  (i) Describe the nature ofthe registrants regular business or activiQr.
    Flynn Intel Group Is a consulting firm that provided intelligence research and advisory services.



  0) Give a complete statement ofthe ownership and control ofthe registrant
   Ownership as of November 31,2016,was as follows: Michael T. Fiynn(350,000 shares). Bijan Rafiekian (300,000 shares),
   Philip Oakley(250,000 shares). Dr.Payman Arabshahl(SiOOO shares), Darkshore LLC(1,000 shares). The corporation acts
    pursuantto its bylaws,under which the Board of Directors governs the organization. Directors include Michael T.Flynn,
    Bijan Rafiekian,and Philip Oakley.




6. List all employees who render.services to the regi^ant directly in furtherance ofthe interests ofany ofthe foreign principals in
  other than a clerical,s^etarial. or in a related or simjlar capacity.

  Name                                              Residence Address(es)                                Natureof Services
 Michael T.Flynn                            Provided separately to the Department            Director,consulting
 Bljan Rafiekian                           ofJustice.                                        Director,consu Itl ng




                    Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                                                  A-4
                             Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                                                                               (PAGE 3)

•                                                                      ll~FOREIGN PRINCIPAL
 7. List eveiy foreign principal'for whom the registrant is acting or has agreed to act.
     Foreign Principal                                                                                                   Principal Address(es)
     Inovo BV                                                                                 47 Adireaanstraat,3581 SC Ultrecht The Netherlands




                                                                               UI-ACTIVITIES

8. In addition to the activities described in any Exhibit B to this statement, will you engage or are you engaging now in activity on
     your own behalf which benefits any or all of your foreign principals?                                       Yes S                    No □
     If yes, describe fully.
     Because this Is filed retrospective to activity under this engagement we note that during the course of the engagement and
     thereafter, Flynn Intel Group ofFicid.ls'fpartlculaiiy Michael T. Flynn, In his capacity as a public figure,separate from Ftynn Intel
     Group) frequently wrote, sppke, or provided interviews relating to national security. Although not undertaken at the
     direction of any iforeign principal, i/iduding but not limited to Inovo, it Is possible that such activities may have had an
     iridiriect benefit to Inovo BV.




                                                                 IV-FINAJVCIAL INFORMATION

9. (a) RCGEIPTS-MONIES
      During the period beginning 60 ditys prior to the date of your obligation to register^ to the time of filing this statement,
      didiyqu receive from any foreign principal named in Item 7 any contribution, income, or money either as compensation or for
      disbursement or otherwise?                  Yes □                    No 0
      If.yes, set forth below in the required detail and separately for each such foreign principal an account of such monies.^

      Foreign Principal                                         Date Received                                      Purpose                                           Amqiuit
                                                                                             Because this Is a retroactive registration,
                                                                                             r^eipts appear on the supplemental
                                                                                             statement filed concurrently.




                                                                                                                                                                       Total

1 The term "roreign priitcipsl," as defined in Section i^b) of the Act. includes a foreign government, fbteign poliltcal pany, forei'sn orgsnizaiion, foreign individual and, for the
    purpose oftegtstraiioa iinoiganizslion or sn individua] any of whose activities are directly or indirectly supervised, directed, control led. finahcetL cr subsidize tn whole or in
    miyor part by a foreign goveinincnt, foreign political party, foreign organization or foreign individual.
2 An agent must register within ten days of beciamhig an agent, and before acting as such.-
3 A registnmt is required to ftle'an Exhibit 0 if he collects or receives contributions, loans, moneys, or other things of value for a foreign principal, as part of a fundraising
  campaign. There is no printed form for this exhibit (See Rule 201(e). 28 C.F.R. S 5.201(c)).

                            Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                             Receive by NSD/FARA Registradpn Unit 03/07/2017 6:02:45 PM
                                                                                                                                                                              (PAGE 4)

      (b)'^.EIPTS-THINGS OF VALUE                     '•            '                              ^                                "
      During the pmdd beginning 60 days prior to the date ofyour obligation to roister'* to the time offiling this statement, did you
      receive from any foreign princip^ named in Item 7 anything of Nalue^ other than money,either as compensation,or for
       disbursement,or otiierwise?                             Yes □                   No 13
       If yes, fomish the following information:
       Foreign Principal                                    Date Received                                Thing of Value                                         Purpose




 10. (a)piSBlJRSEniENT-MONIES
      During the period beginning 60 d^s prior to the date of your obligation to register^ to the time of filing this statement, did you
      spend or disburse any money in furtherance of or in connection with your activities on behalf of any foreign principal named in
      Item 7?                          Yes □                  No (3

      If yes, set fq^ below in foe required detail and separately for each such foreign principal n^^ including monies transmitted,
       if any, to each foreign principal.
      Date                                                     To Whom                                  Puq^e                                                   Amount
                                                                                           Because this is a retroactive registration,
                                                                                           disbursements appear on the
                                                                                           supplemental statement filed concurrently.



     ^(b) DlSBURSEMENTS.THlNGS OF VALUE
      During foe period beginning 60 days prior to the date of your obligation to register^ to foe time of filing this statement, did you
      disposeiof any thing of value^ other than mon^ in furtherance of or in connection with your activities on behalf of any foreign
      principal named in Item 7?      Yes □            No (3
      If yes, fomish the-following information:


      Dme                              Rwipient                        Foreign Principal                        Thing of Value                                  Purpose




      (c) piSBUI^EMENT&POLmCAL CONTRrBUTIONS
      During the period beginning 60 dr^s prior to the date of your obligation to. register^ to foe time of filing this statemeat,.did.you,
      the registrant, or any short form regishwt, make wy coni^iUiqln gf moni^ or qth^ thing of value ^m your own fonds arid on
      your own behalf in connection with an election to any politick ofiHce or in connection with any primary election, convention, or
      caucus held to select candidates for any political office?                            Yes □                  No El
      if yes, furnish the following information:

      D^,e                  Amount or Thing of Value                    Political Organization or Candidate                                   Location of Event




4.6.7 and 9 See Fooootc 2. on page 3.
S and 8 Things of value include but aie not limited to gifts, interest free loans, expense free travel, favored stock purchases, exclusive rights.- favored treatment over competitors,
         "kickbacks', luid the like.




                           Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                             Received by NSD/FARA Registotion Unit 03/07/2017 6:02:45 PM
                                                                                                                                                                             (PAGE 5)


                                                           V-INFORMATIONAL MATERIALS'"

 11. Will the activiti^ ofthe regist^t on beh'aifofany foreign prihcip^ include the preparation or dissemination ofinformational
       materi^s?         ^          Yes 0                    No □
       IF YES, RESPOND TO THE REMAINING ITEMS IN THIS SECTION V.

 12. Identify each such foreign principal.
        InovoBV.




 13.       a Hudget be^ est^lisKed or specif!^ sum of mbh^'^lpcated to finsutce your activides ih'prepanng or dissemiht^ing
       ihformadonal niateri^s?                               Yes □                    No 0
       If yes, identify each such foreign principal, specify amount aihd for what priiod of time.
        See attachment.




14. Will any public relations firms or publicity agents participle in the prei»ration or dissemination of such informational materials?
            Yes S                   No □          '
       If yes, fiimish the names and addresses of such persons or firms.
        See attachment.




15. Activititt in preparing or dissemin^ing infdnnational materials will include the use of the following:
□ Radio or TV broadcasts                      □ Magazine or newspapier □ Motion pic^re films             □ Lette^ or tele^i^'s
□ Advertising campaigns                       □ Press releases         □ Pamphlets or other publications □ Lectures or speeches
13 Other (specify) See attachment
Electronic Communications
□ Email
D Website URL(s):
□ Social media website URL(s):
0 Other (specify) See attachment.
16. Informational materials will be disseminated among the following groups:
          □ Public officials                                  □ Civic groups or associations
          □ Legislators                                       □ Libraries
            □ Government agencies                                                   □ Educational groups
           .□ Newspapers                                                             □ Nationalify groups
           □ Editors "                                                               0 Otixet (specify) See attachment.
17. Indicate language to be used in the informational materials:
           B Engli^                                                                  □             (specify)
10 Ttic'terih'mrbnhjUidnal materials incliEdn'ahy oriJ, visual, graphic, written^ or pictorial information or matter of any kind, including that publish^ by means oradvmising,
   books, periodicals, newspapers, lectures, broadcasts, motion pictures, or any means or instrumentality of interstate or foreign commerce or otherwise. iRfcnnational materials
   disseminated by an agent of a foreign prineipal as pan ofan activity in itselfexempt from registration, or an activity vritich by itseif would not require registration, nced'nol be
   filed punuam to Section 4(b) of the Act.

                         Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                           Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                                                                            (PAGE.6)


                                                            VI-EXHIBITS AND ATTACHMENTS


 18.(a) The following described exhibits shall be filed with an initia] registration staternent; •

     Exhibit             This exhibit, which is filed on Form NSt>>3, sets forth the information required to.be disclosed concerning each
                         foreign principal named in Item 7.

    Exhibit B-           This exhibit, which is.filed on Form NSD<4,^ts forth the infomatioh concerning the agreement or understanding
                         between the registrant and the foreign principal.

     (b) An Exhibit C shall be filed when applicable. This exhibit,for which no printed form is provided, consists ofa true copy of
         the charter, articles of incqiiiM)ratioh. association, constitution, an^ bylaws ofa reigistrant that is w organization. A waiver of
         fte requirement to file an Exhibit C may be obtained for good cause shown upon written application to the Assistant Attorney
         Generd,National Security Division, U.S. Department ofJustice, Washington, DC 20530.(See Rule 201(c)and (d)).

     (c) An Exhibit D shall be filed when applic^je. This er^bit,for which no piihted form is provided,sets forth an acrount of
         money collated or received 2& a r^ult ofa flindraising campaign wd transmitted for a foreign principal.(See Rule.201 (e)).


                                                                            VII-EXECUTION

In accordance with 28 U.S.C.§ 1746,the undersigned swear(s)or affirm(s) under penalty of perjury that he/she has (they have)read
the information set forth in diis r^istration statement and the attached exhibits and that he/she is(they are)familiar with the contents
thereof and that such cpnterits are in their entire^ true and accurate to the best of his/her(their)kiiowledge and belief, except that the
undersigned make(s)no representation as to ^th or acciuucy of^e-information c^n^n^^^                                                                             Regi^tion '
Statement(s),- ifany. Insofar as such information is not within his^er(their) personal knowledge.
 (D^e ofsignature)                                                              (Print or type name under each signature or provide electronic signature'')



March 07,2017                                                                                   /s/Michael T. Flynn                                                      eSigned




11 This ststement shail be signed by the individua] agent,ifthe registrant is an indlvidttal. or by a majority ofthose partners,ofiiceis, directors or persons pcrthnning similar
   functions, ifthe registrant is an organwation, except(hat the organitaiion can,    power of attont^, authorize one or'more tixljviduals to e.xecute this statement on its behoir.


                          Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
         Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
Flyrirt Intel Group,/w., Registration Statement

                                            Attachment

Items I1t17


       Pursuant to the contract between         Intel Group and Inovo BV,die parties anticipated
that Flynri Intel Group would engage a pukic relations firm. Sphere Consulting, aiiid engage a
film production crew for the creation ofa video. The public relations firm(S.G.R LLC
Government Relations and Lobbying) was engaged but the video was hot completed or
disseminated, to the best ofour understanding. The budget for these activities was reflected in
the engagement contract,with S.GR.LLC Government Relations and Lobbying;no separate
budget related to informational materials. Because this is a retroactive regist^on prepared i^er
Flynn Intel Group had already begun to close operations, this registration is based on
documenMlon currently availa.ble to Fiynn Intel Group. Ifadditiqhal rejeyant inforaiation is
later identified, Flynn Intel Group will amend its registration.




        Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                                                 PM
 IJ^.Department ofJustice                                                          Exhibit A to Registration Statenient
 Washington,DC 20530                                                               Pursuant to the Foreign Agents Reg^tration Act of
                                                                                   1938,as amended

 INSTRUCTIONS. Furnish this exhibit for EACH foreign principal lis^ in an initial statenient and for EACH mlditional foreign principal acquired
 subsequently, lire filing ofthis document requires the paymmt ofa filing fee as set fbrih in Rule(d)(l),28 C.Fit § SJ(dX 1)- Compliance is
 accomplish^ by filing an electronic Exhibit A form at hupi/Aw-w.fara.uov.
 Privacy Act Statement The filing ofthis document is retmired by the Foreign Agfmts Re^'stratioq Act of 1938, as anumded,22 U.S,C.§611 e/ seq,^
 for the ptirpt^ ofre^stration ur^the Act aoid public disciosttre. Provision ofAe ih/ofihatitm requested is mandate^,iaid ^lure to provide this
 inforinatiOn is subject to the penalty and enforcement provisions established in Section 8 ofthe Act Ev^ registration statement shot form
 registndion statement supplemental statement exhibit,amendment oof^ ofinformational materials or other ^cument or information filed with the
 Attorney General under this Act is a public record opOi to public exmnlnatimi,inspection and ct^ying durii^ the posted business hours ofthe
 Registration Unit in Washingtim,DC. Statements are also avallOde emline at the Registration UniCs webp^e: htlp:/Avw\v.fara.gov. Chte copy of
 eve^ such document other than informafional ihaterials, is autoiinaticaily provi^ to die Secretary ofState pursuant to Section 6(b)ofthe Act &hd
 demies ofany and all documents aro routinely made available to other agencies,depvtments and Congress pursuant to Sedion 6(c)ofthe Act. The
 Attorney Gqieral also transmits a semi-annual report to Congress on the administration ofthe Act vdiicfa lists di&names ofall agents registered under
 the Act and the foreign principals they rqiresenL This report is available to the public in print and online at: hllp://w\vw.fara.gov.
 Public Reporting Burden. Public rd>orUng burden for this collectiot ofinformatioh is estimated to average.49 hours per response,ihduding the
 time for reviewing instructions,searchii^ existing data sources,gadiering and maintaiiiing the data needed,.and completui^ and reviewing the
 collection of mfcnndton. Send comments regarding this burden estimate or any other aspect ofthis collection ofmrormaticn,including suggestions
 for reducing this buiden to Chief, Registration Uhit,Counteremionage Section, National Security Division, U.S. Department ofJustice, Washington,
 DC 20530;and to the Office ofInformation and Regulatory Affairs, Office of Management and Budget^ Washington,DC 20503.

 I. Name and Address of Registrant                                                                                                          2.- Registration No.
   Flynn Intel Group,Inc                                                                                                                              6406
   44 C^anal Center Plaza,Alexandria,VA 22314

3. Name ofForeign Principal                                                          4. Principal Address ofForeign Principal
   Inovo BV                                                                             47 Adrlaanstraat,3.581 SC Utr^tThe Netherlands




5. Indicate whether your foreign principal is one ofthe following:
         □ Government of a foreign country'
         □ Foreign political party
         S Foreign or dofnestic organization: Ifeithef, check one ofthe following:
                  P Partnership                              □ Committee
                        E Corporation                                           □ Voluntaiy group
                        □ Association                                           O Other
         □ I Individual-State nationali^                           ^
    If the foreign principal is a foreign govetTuneht, state:
            a) Branch or agency represented by the registrant


            b) Name and title of official with whoni registrant deals


7. If the foreign principal is a foreign political party, state:
          a) Principal address



            b) Name and title of o.fficial with whom registrant deals
            c) Principal aim

i 'dovenintentofafotetipticoumiy.'ascteiined tnSecdoQ 1(e) ofthe Act, includes aiQr poson or group of pcnmis exercising soverdgnde&oo or de jure political juiisdictioa
over any cotintiy. other than the Um^ States, or ov^ any part ofsuch coun^. aid includes t^stdxhyisionofsny such group and aiygroiq) or agei^ to which such sovereign de
fiicto or de jure authority or fiinctions are directly or indirectly delegated. Such term shali include ai^ fiction or body of insurj^ents widiin a couritiy assuzdiiig to exettisc
gbvenunental authority whether such faction or body of insurgents (tas or h^ not been recognized by the United States.
                                                                                                                                                                   FORM NSD-3

                          Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                                                                                       i3/l4
                     Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM

8. Ifthe foreign prmcipal is not a foreign government or a foreign political parly:
         a) State the nature ofthe business or activity ofthis foreign principal.
             See attachment




         b) Is this foreign principal:
         Supervised by a foreign government,foreign political party,or other foreign iifincipal                         YesD No 0
        .Owned by a foreign government,foreign political party, or other foreign principal                              Yes d] No 0
         Directed by a foreign government foreign political party, or other foreign principal       See attachment. Yes □ No 0
         Controlled by a foreign government foreign political party, or other foreign principal                         Yes □ No a
         Financed by a foreign government foreign political party, or other foreign principal                           Yes □ No 0
         Subsidized in part by a foreign government foreign political party, or odier foreign principal                 YesD No 0


9. Explain folly all items answered "Yes" in Item 8(b). (I/additional space is needed, afidl insert page must be used)




10. If the foreign principal is an organization and is not owned or controlled by a foreign government foreign politica]. party or other
    foreign principal, state who owns arid controls it
  See attachment.




                                                             EXECUTION


   In accordance with 28 U.S.C. § 1746, the undersigned swears or affirms under penalty of perjury that he/she has read the
   infonhation set forth in this Exhibit A to the registration statement and that he/she is fomiliar whh the contents thereof and that such
   confohts are in their entirety true and accurate to the best of his/her knowledge and belief.


 Date of Exhibit A    Name and Title                                                Signature
 March 07,2017         Michael T. Flynn, Chairman and CEO                             /s/MichaelT. Flynn                         eSlgned


                     Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                                             ^ ^
         Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM

Flynn Intel Group, Inc., Registration Statement, Exhibit A


                                           Attachment

Items 8-10                                -

       Inovo BV C^liiovo") is a Dutch company incorporated in 2005 to provide business
consultancy services. Flynn Intel Group understands^e sole owner ofInovo BV to be Mr.EJdm
Alptekin.

       According to Arent Fox,LLP,counsel to Mr. Alptekin:

    1. Inovo is a privately owned company that has not received, directly or indirectly^ fuiids or
       financial support l^m any government during the course ofits engagement ofFlynn Intel
       Group Inc., including the Republic ofTurkey.

    2. At the time Inovo hired Flynn Intel Group,Inovo represented a private sector company in
       Israel that sought to export natural gas to Turkey,and it was for support ofits consulting
       work for this client that Inovo ^gaged Flyim Intel Group,specifically to understand the
       tumultuous political climate at die time between the United States and Turkey so that
       Inovo could advise its client regarding its business opportunities and investment in
       Turkey.

   3. Mr. Alptekin is a businessman who holds a number ofpositions in international business
      organizatioiis, such as Honorary Counsu]to the Republic ofAlbania, and Chairman of
      the Turkish-American Business Council. Mr. Alptekin and any organization in which he
      participates are not agents ofthe government of Ae Republic ofTurkey.

        Flynn Intel Group does hot khow whether or the extent to which the Republic ofTurkey
was involved with its retention by Inovo for the threCrmonth project Fiynn Intel Group is aware
that Mr. Alptekin consulted with officials ofthe Republic ofTurkey regarding potential work by
Fiynn Intel Group,and Mr. Alptekin introduced officials ofthe Republic ofTurkey to Flynn
Intel Group officials at a meeting on September.19,2016, in New Vork.




        Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                            A 12
                   Received by NSD/FARA                                                               PM
U.S. Department ofJustice                                             Exhibit B to Riegistration Statement
Washington,DC 20530                                                   Pursuant to the Foreign Agents Registration Act of
                                                                       1938,as amended

INSTRUCTIONS. A registrant must iumi^ as an Exhibit B copin ofeach written agreenient tmd the terms and conditionsofeach oral agreement
with his foreign prihcipt^ including all mixiincarions ofsuch ogreements,or, where no contract exists, d fiii] statement ofall the circumstances
reason ofwhich the registrant is acting as an agent ofa foreign principal. Compliance is accomplished by filing ah electronic Exhibit B form at
hMD:/Avw\v.fara.gov.

Privacy Act Statement The filing pfthis document is ret^uiied for the Foreign Agents Registration Act of l938,as amerced,11 U.S.C.§ 611 e/ seq.,
for the purposes ofre^stration under(he Act and pubiic disclosure: Provision ofthe information requested is mandatory,and faiiuie to provide
tlte information is subject to the penalty and enforcement provisions established m Section 8 ofdie Act. Every registration statement short form
registration statement supplemental st^ment exhibit amendment copy ofinformational ma$erids or other document or mformaiion filed wiUi the
                                                                                                                                        One copy of
every such document other than informational materials, is automatically provided to the Secretary ofState pursuant to SecUon 6(b)ofthe Ad,and
copies ofany and all documrats are routinely made available to other agencies, d^artihents and Congress pursuant to Section 6(c)ofthe Act The
Attomey           also transmits a seml-annu^ report to Congress on the admini^dpn offoe Act whi^ lists foe names pfall agents register^ imder
the Act and the foreign principals th^represent This report is available to the public in print and online at: littp:/Avw\v.fara.gov.
Public Reporting Burden. Public repo^g burden for this collection of informatipn is estimated to average .33 hours per response,including foe
time for reviewing instructions,searching existing data sources, gathering and maintaining the data need^,and completing and reviewing foe
collection ofinformadon. Send comment regarding this burden estimate or any other aspectof this collection of mformatipn,incliKirag suggestions
for reducing this buiden to Chief, Re^stration Unit,Counterespionage Section, National Security Division, U.S. Depaxtment ofJustice, Washmgton,
DC 20530;and to the Oillce ofInformatfon and Re^latory A^airs,Office of Management and Budget, W^hingtpn,DC 20503.

1. Name of Registrant                                                      2. Registration No.

 . Flynn Intel Group,Inc                                                       6406


3. Name ofForeign Principal

  Inovo BV



                                                             Check Appropriate Box:

4.0 The agreemeiit between the registrant and the above-n^ed foreign principal is a formal written contract. Ifthis box Is
    checked,attach a copy ofthe contract to this exhibit
5. □ There is no formal written conbact between the registrant and the foreign princtpal. The agreement with the above-named
     foreign principal has resulted from an exchange of correspondence. If this box is checked, attach a copy of all pertinent
     correspondence,, including a copy of any initial proposal which has been adopted by reference in such correspondence.
6. □ The Agreement or understai^ing between the registrant and the foreign principal is the result of neither a foririal written
     coiitract hor ah exchange of correspohdeiice between the parties. If this box is checked, give a complete description below of
       the terms and conditions of the oral agreement or understanding, its duration foe                 and expenses, if any, to be received.
7. Describe fully the nature and method of performance of foe above Indicated agreement or uriderstandihg.
   See attached contract




                                                                                                                                         FORMNSD-4
                                                                                                                                         Revised
                                                                                                                                         i>vVfiWI 03/14


                     Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                                                                3
                            Received by NSD/FARA Re|istration Unit 03/07/2017 6:02:45 PM
 8. D^cribe fully the ^tivities                  regist^t engages in or proposes to engage in on behalfofthe above foreign principal.
         Flynn Intel Group was tasked to perform investigative research for a specified scope of work using its laboratory team of
         senior defense,diploinacy,development,apd intelligence professionals over a three-rnonth period.. Fiyn.n Intel Group was
         to retain an experienced Riming and production crew in order to develop a short film piece oh the results of its
    . investigation,and a public affairs firm to utilize for public affairs as needed. Flynn Intel Group held weekly caRs with the
      client to report engagement progress.




9. Will the activities on behalfofthe above foreign principal include political activities as defined in Section l(o)ofthe Act and in
         the footnote below? Yes S                     No □

     If yes, describe all such political activities indicating, among other things, the relations, interests or policies to be influenced
     together with the means to be employed to achieve this purpose.
         See response to iterh 8.




                                                                                  EXECUTION

  In accordance with 28 U.S.C. § 1746, the undersigned swears or affirms under poaalty of peijuiy that he/she has read the
  information set forth in this Exhibit B to the registration statement and that he/she is familiar with the contents thereof and that such
 .contents are in their entirety true an.d accurate to the best of his/her knowledge and belief.

Date of Exhibit B                  NameandTitle                                                         Signature
March 07,2017                    Michael T. Flynn, Chairman and CEO                                     /s/.MIchaelT. Flynn                                                 eSigned
any agency or officia] of ^ Qoveni^Mt of tfw Unii^ States or afy mttori of die fnbtic within thclhufed Stat^ mUi refefcnce to fo'nnuiattng, adopting or chan^.ng tte
dpinestic cfr foreigji poltc^ of tte Uiu.ted Slates or with refereoce to the polio'cal or public ioter^, policies, or relolioRS of a govamqteni of a fbibiga couQtiy or a foici^ political
party.




                           Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                                                                           A-14
Received by NSD/FARA Registration Unit03/07/2017 6:02:45 PM




              IndeiwndaitAdvisory Sovices Agieeai^
       At tsM or tb KaOnliBdi wUi l»              otBon betted 047» Aiteite 3SBt SC
      Imd Oteaa be,u cb^ mfncri b te 8Mi ^tiitowee fa te UM SMoi ite to
      pbcipri eOeoi beted <t 44 Snl Oteer Pfaa. 8kte 40% Abnalte Vtofafa 32314
      Mtemiaftmd b9tenDd«lte^1totfte(tocteand tectoborriadlto ntoadiBa
      te'bfan^fa OtoegtelBBBL



      Tto cte^ b todnseftBgnteB faB sAtoer ftrsepddRed eeepe of««(k tend tt dofan0d
      dotesy of•saia ofRBito1b wUMK ndjytei                  P^BSBBttteieffintesifa ■
      cw^^daatb end eigr                        apetbd cffawoaoateftemteateBtei
      Of tfdi iseoncsL 3te edHiof li CBdsaeiy               to ■**■*!          n«i hag «


      Tto sdvtav b n cBdqr bd by leater daftnab 4'f'timaen dewefapment o^
      piBftarfnwik. Raft*#, Oi*>»(Ma^fcy awmWM ■ fi^        ^iWt-lpiftfflgt
      «cpcteoieqM(c4totempe6rdtocB9tgemoiit AaaBbttetotoflMd^
      tof cg fa to grtj^g to                    jy te dtent 2|2"*S2,
      "Witofa bdnfa fatoo CbasaURft ■ tap .tor poUc sfito nd onto iotetod
      niiiiitfiiw.i.ii torn towdfa Wtttogeo DCodfttftodtato.



      ItoBdvbartaBbtflcgipbycetfni^ertecOaBLltoodvbcrbstbdepcadcBtosateciar
                          pgepeia of parfabS odrtae ctelog to atodng te cSn
                         Bcfap of to otoOteto Ito ctoi fltcpoeb te ddybor to act
                         (te        Mjl WMwitMi rf ila tiwii                  jiiMWiiitHj   «Ma
      Wl^qtmiM'RBlhttteafam b^                  iifewrfiigtiittfai      m^p«irffepMA*a.P.J.ipA
      teto" ** * J^'ito^fudt tto odabar cte b ate fah Bd OB te tote.Oftaa oflbrt te
      ofada te gate ofte eageamant Ito pmhi e» to asetee# lecogqim to te edeber b ttti
      faopotoBbgBitoPPtetebobteyOBblbrfteodteacbceattel.
      ftnoflimlsB
      Tto odHte ^ oetott to totetotoo btonbir coatetod ^ to nott anfa pUGfato
      bgBtegfaojMt Batod b farB8rl»teBrcf.U)ted SWn Cutnj fntenfaimeo^b'tefc Ptew

                 of S^^PoRMT apMtpj                           'BnQ favattototB^lSSlfaBoea
      ofieaR faate Dmb Atotati Obieler of fafafld faeaorflewdlidleas of te Ititi
      8i8totoitersnfabbleooBNltoteUBtodStttiSeateOBflafae8oafteffl!sciB8^ wo
      widar fadte FU btolhl hwito'—* ffafaww of fe AwBuuetda tateta of te
      DeputBMBt ofMBOaqr Smdbe tt Jebas Hoaldbs Uafwcnfa Btd Aa toad'ofFbao fab) toaopb
      Sptritl CfarfttfeBi Qto Fme; Tto adaher to tee mtead aa                      fitog and




Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                                      5
Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
     pwAtthn diwwlih i
     AflMW.Ittb wQI WWlltntB nl lpf<WtllBd vwk                VSSBQBBSBt pBfloril tlBUtBHItflJt
     OwM^liBdad    11P^ym^ Reb USb Aimgi fiwBiirIKiee;6rofftoDdti* fatrfB^moe Affificgr«fciS
     UliiiBffiriwiTBfiaBto
     IteUdd^^ltenaaBatb ArBl^4tV*c9i9($i»«astfA»8iBt 15^ 20ltf nldall
     fflntTiw to Nqyenrtw 2010.Tte           loay to wtwtfri nr aaodicrjw oa tm
     a«BtriV 090^ Opoo otf <aa be tdac^cQ^ t0BdMM       0SQ^fgy.sdvmm w(i^
       eltMr pdityi NetiStttloa  be cbOIb OwBim dcconris(00 addte^
     wpcatwe                 gUw^l^tlMgp^                                            by ntttiial
     Cnsratttittlan
     JflBOHBUlUlU
                                          I sovtees b•      find I
     nwuKinii aoimj *           oft^ne pqoBKOti       SlOa^ i
        * ^^J^^^^qfOOeijtOOfiKpbtatMtkoas^daBB^^etAa^tf^
        * Ste^fimaBKm^SSWOO0f9MmdrKtih9miii9dutmOeeaSern2IUi^
        * IMidtiataBmalqf^tlOllfiOOilantttiUMOtoauHddaBatftBtomKBmfAtrPi
            2SI&
     BnMOtfl}tfVtBoBifflM
     Tbo Obow eaapemdOea finact do OM bdode ogr CmdL Iflddbs ead per tei cgqpeoaa. If
     bwa bdeeawd Beyy ty tocBta^ ottebBitdpcaMi riafl be iwSwtid to ite cB^fa
     BdwiHCD ftr.eppiovd by(be cQut end eaasdncsi te tidi'^MBaicni.ifbbocusq^Ibe odvliof
     than art fecyi^ edfld^'               te to ^ew         fiud'eMtit         » pifv wtbCBB
     ^Hie tuiM 0^ cBBcEblofls offUf metnjtnt rtwH wuitlu oraRhniitL.Putlei estee to wurtivifltw
     ddi ea0i9»BBt db«B be'iaaM obhoot«ijtan UBOvd ofbeft
     «MB8rowi.BBitoag«totuliucua^dttaM<wnttbiebaatfoBbodi9BteBfldBniMdto
     dbe6^^dat«aiefthbttiiieBatrtodna^wa^hoiaa<l»^BdE^efdbbw»«biaitoiii.
     IKOVO BVOtettebofaadi}                      F^^Oieap^bs.
     Oipt.BtiaiAtptidtbi                         LwiiinnMtCflBwmfchBd1«ftyee
Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                                       A-16
Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM



                                     Ti Puft***


       tlsGBai
       tMsassusBts




Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM   A-17 '
    Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM




                          STATE ^/DELAWARE
                    CERTIFICA1TE(i/'lNCORPORATION
                           A STOCK CORPORATION


 ® Fint:;the name ofthis Cpri»ratioh is Flynn Intel Group,Inc.

• Second;Its              office in the State of Delaware is to be located at
    2711.Centefvillc Road.Suite 400      Street in the Gily of Wilmington
    Gounty of New^Gastle          Zip Code 19808          The registered agent in
    charge thereofis The Company Corporation


    Third: The purpose ofthe corporation is to engage in any lawful act or activity for
     which ^iporadqns may be organize under the Ge^pt Cpri^ratidn Law of
    Delaware.
• FourjA: the ^oiint ofthe totd stock ofthis Corporation is authorized to issue is
     l.dob.OOO                 jdiares(number ofauthorized shares) with a par value of
$0.01                      per share.
• Fifth: The name and mailing address ofthe incorporator are as follows:
             Name The Gomoanv CcH'poration                              ^
               Mailing Address 2711 Centervillc Road.Suite 400
                               Wilmington,DE              ^Zip Code 19808
    1, The Undersigned, for the pu'i^se of forrhing a corporation under the laws of the
    State of Delaware, do make^ file and record this Certificate, and do certify that the
    facts herein stated are true,and I have aipcprdingly haeunto set my hand this
    12tH         dav of Jime             ,A.D.20 15
                                        The Company Corporation,IrKorporatqr
                                                             R^psado
                                                         (IncorpdratOT)

                                         NAME:Margaret Rosado, AssistantSecretaty
                                                    (type or print)




                                                                            Stkto of Osletfara
                                                                           SeisMteay 6f"3ia%te
                                                                       Divisioo OS AV iffvo ^ff
                                                                     DoUvmd 01120 Mif 06/17/2015
                                                                       VnSD 11:08 StS 06/17/2015
                                                                     SBS/ 150932375 - 57682A7 ffXtS



    Rweiyed by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                              ^-18
          Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM



                                FLYNN INTEL GROUP,INC.

                                          BYLAWS



                                           ARTICLE I


                                            OFFICES


               Section 1. Offices. The registered office shall be in the State ofDelaware. The
Coiporation may have offices at such other places both within and widiput the State of Delaware
as the Board of Directors may fiom time to time detennine or as may be necessary or convenient
to the business ofthe Coiporation.

                                          ARTICLE n


                               MEETINGS OF STOCKHOLDERS

                Section 1. Annual Meetinf*. The annual meeting of the stockholders of the
Corporatibn shall be held on such date, at such time, and at such place(ifany) within or without
^e State of Delaware as shall be desijgnated from time to time by the Board of Directors and
stated in the notice ofthe meeting.

               Section 2.    Special Meetings. Special meetings of the stockholders of the
Corppratidn shall be held on such date, at such time, and at such p^ce(ifany) within or without
the State of Delaware as shall be designated fiom time to time by the Board of Directors and
stated in the noti^ ofthe meeting..

               Section 3. Notice of Meetings, (a) The Corporation shall give notice of 2my
annu^ or special meeting ofstocl^olders. Notices ofmeetings ofthe stockholders shall state the
place, if any, date, and hour of the meeting, and the means,of remote commimication, if any, by
which stockholders imd proxyholders may be deemed to be present in peraon and vote at such
meeting. Written notice of any meeting shall be given not less than ten(10)nor more than sixty
(60)days before the date ofthe meeting to each stockholder entitled to vote at such meeting as of
the record date for determining the stockholders entitled to notice of the meeting. In the case of
a special meeting, the notice shall state the purpose or purposes for which the meeting is called.
No business other thw that specified in the notice thereof shall be Unacted at any special
meeting. Unless otherwise provided by applicable law or the Certificate ofIncorporation^ notice
shall be given to each.stockhold^ ^titled to vote at such mj^tihg not fewer than ten(10)dai^ or
more than sixty(60)days before the date ofthe meeting.

                      (b)     Notice to stockholders may be given by person^ delivery, mail, or,
with the consent of the stockholder entitled to receive notice, by facsimile, electronic mail, or
other meam of electronic transmission. If mailed, notice is given when deposit^ in thp Unitj^
States mail, postage prepaid, directed to the stockholder at such stockholder's address as it
appearis oh the re^fds of the corporatibh. An affidavit of the secretary of^assistant secretary




         Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                                g
          Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM



or of the transfer agent or otiier agent of the Corporation ttot the notice has been given by
personal delivery, by mail, or by a form ofelectronic transmission shall, in the absence offraud,
be prima facie evidence ofthe facts stated therein.

                       (c)     Notice of my meeting of stpcl^oldera need not be given to any
stockholder if waived by such stockholder either in a writing signed by such stockholder or by
electronic franstnission, whej^Cr such waiver is given before or after such meeting is held.
               Section 4. Quorum and.Adjournment. Exc^t as otherwise reiquir^ by law, by
the Certificate ofIncorporatibn ofthe C^oration, or by these Bylaws,the presence,in person or
represented by proxy, of the holders of a majority of the aggregate voting power of the stock
issued and outstand^g, entitled to vote thereat, shall constitute a quorum for the transaction of
business at all meetings of the stockholders. If such majority shall hot be present or represented
at any meeting of the stockholders, the stockholders present, although less than a quotum, shall
have the power to adjourn the meeting to another time and place.

              ■ Section 5. Adioumed Meetings. When a meeting is adjourned to another time
and place, if any, unless otherwise provided by th^e Bylaws, notice need not be given of the
adjourned meeting if the date, time, and place, if any, thereof and the means of remote
commtmication,if any, by which stockholders and proxyholders may be deemed to be present in
person and vote at such adjourned meeting, are announced at the meeting at which the
adjournment is taken. At the adjourned nieeting, the stockholder may transact any business that
might have been transacted at ^e original meeting. A determination of stockholders of record
entitled to notice of or to vote at a meeting of stockholders shall q>ply to any adjournment of
such meetmg: provided, however, that the Board of Directors may a new ;^ord d^e for the
adjourned meeting. If an adjoumment is for more than thirty (30) days or, if afier an
adjournment, a new record date is fixed for the adjoinn^ meeting, a notice of the adjpumed
meeting shall be given to each stockholder entitled to vote at the meeting.

               Section 6. Vote Required. Except as otherwise provided by law or by the
Ceitificate ofhicoiporatioh:

                      (a)      All elections of directors shall be by wiitten ballot. Directors shall
be elected by a plurality in voting power ofthe shares present in peraon or rq)re5ented by proxy
at a meeting ofthe stockholders and ^titled to vote in Ae election of directors; and

                      (b)      X^enCver any corporate action oAer than the election ofdirectors
is to be taken, it shall be authorized by a majority in voting power ofthe shares present in person
or represented by proxy at a meeting ofst.ocIdiplders and entitled to vote on the subject matter.

               Section?. Maimer of Voting: Proxies, (a) At each meeting ofstockholders, ciach
stockholder having the right to vote shall be entitled to vote in person or by proxy. Each
stockholder shall be eintitled to vote each share of stock having voting power and registered in
such stockholder's name on tiie books of the Corpor^ion on tiie record date fixed for
determination ofstockholders entitled to vote at such meeting.




                                               -2-

        Receiyed by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                              A-20
          Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM



                       (b)      Each person entitled to vote at a meeting of stockholders or to
express consist or dissent to cort^rate action in writing without a meeting may executje a writing
authorizing another person or persons to act for such stockholder by proxy, but no such proxy
shall be voted of acted upon aft^ three(3) years from its date, unless the proxy provides for a
longer period. A proxy shall be ifrevocable if it states that it is irrevocable and if, and only so
long as, it is coupled with ah interest sufficient in law to support an irrevocable power. A proxy
may be inade inevocable regardless of whether thd interest with which it is coupled is an interest
in die stock itself or an interest in the corporatibn generally. Proxies need not be filed ^th the
Secretary of the Corporation until the meetihg is called to order, but shall be fil^ before being
voted.

                Section 8. Remote Communication, (a)If authorized by the Board of Directors
in its sole diiscretioh, and subj^t to such guidelines and procedures as the Board of Directors
may adopt,stockholders and proxyfaolders may,by means ofremote communication:

               (1)     participate in a meeting ofstockholders;:and

               (2)     be deemed present in person wd vote at a meeting of stockholders
whether such meeting is to be held at a designated place or solely by means of remote
conununication, provided that(i) the CorpbratiOn shall implement reasbriable measurjes to verify
that each person deemed present and permitted to vote at the meeting by means of remote
conmiunlcatioh is a stockholder of pfoxyhb.lder,(ii) the Corftofation shall implement reasonable
measures to provide such stockholders and prox}holders a reasonable opportunity to participate
in the meeting and to vote oh matters submitted to the stockholders, including ah opportunity to
read or hear tiie proceedings of the meeting substantially concurrently with such proc^dihgs,
and (iii)ifany stockholder or proxyholder votes or takes other action at the meetihg by means of
remote conununication, a record of such vote or other action shall be maintoin^ by the
Corporation.

             (b) In lieu of holding a meeting of stockholders at a designated place, the
Board ofPifectors may,in its sole discretion, determine that any meeting ofstockholders may be
held solely by means ofremote communication.

               Section 9. Record Date, (a) In order that the Corporation may determine the
stocldiolders entitled to notice-of or to vote at any meeting of stockholder or any adjourfimeht
thereof, the Board of Directors may fix a record date, which record date shall not precede the
date upon which tiie rrolutipn tixiiig the record date is ^opted by the Board of Dir^tprs, and
which record date shall not be more than sixty(60)or fewer than ten(10)days before Ae date of
such meeting. If no record date is fixed by the Board of Directors, the record date for
determining stockholders entitled to notice of or to vote at any meeting of stocldiolders or any
adjournment thereofshaii be at the close ofbusmess on the day n^t precedinig the day on which
notice is given, or, if notice is waived, at the close of business on the day next preceding the day
on which the meetihg is held.

              (b)     In order to determine the stockholders entitled to consent to corporate
action in ymting yrithout a ineeting, the Board of Directom may fix a record date. Such record




                                               -3-
         Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                            A-21
          Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM



date shall not precede the date upon which the resolution fixing the record date is adopted by the
Board of Directors, and shall not be more than ten (10) days alter the date upon which the
resolution fixing the record date is adopted by the Board of Directions. ^ no record date has
      fixed by die Board of Directors, the record date for deterinimng stocldiolders ^titled to
consent to co^orate action in writing without a meetingj when no piior action of the Board of
Directors is required by applicable law,the Certificate ofIncorporation, or these Bylaws,,shall be
die ^t date on which a sign^ written consent setting forth the action taken or proposed to be
taken is delivered to the Corporation in the manner set forth in subs^tions (a) and (b) of this
Sj^tion 9. If no r^ord date has been fixed by the Board of Directors and prior action of the
Board of Directors is required by applicable law, the Certificate of Incorporation, or these
Bylaws, the record date for determining stockholders endtled to consent to corporate action in
writing without a meeting shall be the: close of business on the day on which the Board of
Directors adopts the resolution taking such prior action,

               (c)     In Older that the Corporation fiiay determine the stockholders entitled to
receive payment of any dividend or other distnbution, or allotment of any rights, or the
stockholders entitled to exercise any rights in respiect of any change, converrion, or exchange of
capital stock, or for die purpose ofany olhjer law&I action, except as inay otherwise be provided
in these Bylaws, the Board of Directors may fix a record date. Such record date shall not
precede the date upon which the resplutidn fixing such record date is adopted, and shall njot be
more than sixty (60) days prior to such action. If no record date is fixed, the record date for
determining stockholders for any such pju^pse shall be the close ofbusiness on the day on which
the Board ofDirectors-adopts the resolution relating thereto.

               Section 10. Stockholder Action Without a Meeting, (a) Except as otherwise
provided by law or by the Certificate of Incorporation, any action required to be taken at any
ineefing of stockholders of the Corporation, or ^y action that may        taken at any anni^l or
special meeting of such stockholders, may be taken without a meeting, without prior notice, and
without a vote, if a consent or consents in writing setting fOrtii the action so taken, shall be
signed by the holders of outstanding stock having hot less than the minimum numlier of votes
that would be necessary to authorize or take such action at a meeting at which all shares entitled
to vote thereon were present and voted and shall be delivered to the Corporation by delivery to
its registered offi(^ in the State ofDelaware, its principal place ofbusiness, or an officer or agent
of the Coiporation having custody of the book or books in which meetings of stockholders are
recorded; provided, however, that deliye.ry made to the Corporation's registered office in the
State of Delaware shall be by hand or by certified mail, return receipt requested Prompt notice
ofthe taking of the corporate action wiAout a meeting by less than unanimous written consent
shall be given to those stockholders who have not consent^ in writing and who,ifthe action had
bron taken at a meeting, would have been entitled to notice ofthe meeting if die record date for
such meeting had been the date that written consents.signed by a sufficientnumber ofthe:holders
to take the action were delivered to die Corporation,

              (b)     A telegram, cableg^m, of other electronic transmission consenting to ah
action to be taken and transmitted by a stockholder or proxyholder, or by a person or persons
authorized to act for a stockholder or prox)diolder, shall be deemed to be written, signed and
dated for the purpose of these Bylaws, provid^ that my ^.ch telegram, cablegram, or other



                                               -4-

         Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                                   22
          Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM



electronic transimssion sets forth or is delivered with the information required by, and is
otherwise delivered in accordance with, the General Corporation Law of the State of Delaware.
Any consent by me^ of telegi^, cablegram, or other electronic transmission shall be deemed
to have been signed on the date on which such telegram, cablegram, or electronic ti^mission
was transmitt^..

               Section 11.     Meeting Procedure. The Chaiman of^ Board or President or
such other person as may be designated by the Board ofDirectors shall.preside at meetings of the
stockholders. At ^ch nieeting ofstockholders, tiie presiding officer ofthe mee^g shall        and
announce the date and time of the opening and the closing of the polls for each matter upon
which the stockholders will vote at the meeting and shall deterndne the order of business and all
otiier matters of procedure. Except to the extent inconsistent with any such rules and regulations
adopted by the Board of Directors, the presiding officer of the me^ihg ihay establish rules,
which need not be in writing, to maintain order and safety and for the ctmduct ofthe meeting.

                                           ARTICLE ni


                                           DOCTORS


              Section 1. Powers. The business and affairs ofthe Corporation ^all be managed
by or under the direction of a Board of Directors, and the Board of Directors shall exercise all of
the powers of,the Coiporatibn except such as are by applicable law, by the Certificate of
hicorpoiation of ^ Corporation, or by these Bylaws conferred upon or reserved to the
stockholders of any class or classes or series thereof:

               Section 2. Number. The number of directors that shall con^tute the whole
Bo^d of Directors shall be 3, ea.ch of whom must be .a natural persqii, or such other number of
directors as determined from time to time by resolution adopted by the Board ofDirectors.. .

               Section 3. Resignations and Removal, (a) Each director shall hold office until
such dir^tor's successor is electied and qualified or imtil such' director's eiarlier resignatioin or
removal. Any director may resign at any time by giving written notice in writing or by
electronic transmission to the Board of Dir^tors or the Secretary; pjoyided. however, that if
such notice is given by electronic transmission, such electronic transmission must ^ther set forth
of be submitted wi^ infbiimtion tirom which it               be determmed that the electromc
transmission was authorized by the director. Such resignation shall take effect at the date of
r^ipt ofsuch notice or at any later time sp^itied thjerein. Acc^tance ofsuch r^ignation shall
not be necessary to make it effective.

                      (b)     Except as otherwise may be provided in the C^ticate of
focorppratiqn, any director of tiie entire Board of Directors may be removed with or witiiout
cause, by the holders of capital stock having a majority in voting power ofthe shares entitled to
vote in the election ofdirectors.

              Section 4. Annual Meetings. The Board of Dir^ors shall meet each year as
soon as practicable following the annual meeting of stockholders, at the place where such




                                               -5-

         Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                             A-23
          Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM



meeting of stockholders has been held, or at such other place as shall be fixed by the person
presiding over the meeting of the stocldiolders, for the purpose of election of officers and
consideration of such other business as the Board of Directors considers relevant to the
 management ofthe Coipidiatidn.

               Section 5. Regular Meetings. Regular meetings of the Board of Directors shall
be held on such dates and at such times md plac^, wij^ or without the State of Delaware, as
shall fiom time to time be determined by the Board of Directors, such determination to constitute
the only notice ofsuch regular meetings to which any(hr^tpr shall be entitled. In the abs^Ce of
any such determination, such meetings shall be held, upon notice to each director in accordance
with Section 7 of this Article HI, at such times and places, within or without the State of
Delaware, as shall be designated by the Chairman ofthe Board.

                Section 6. Special Meetings. Special meetings ofthe Board ofDirectors shall be
held at the call ofthe.Chairman ofthe Board at ^ch times and places, within or without the State
ofDelawve,as he or she shall designate, upon notice to each director m accordance with Section
7 of tibis Article IB. Special meetings shall be called by the Secretary on like notice at the
written request ofa majority of Ae directors Aen in office.

               Section 7. Notice, (a) Notice of any re^Iar (if required) or special nieeting of
the Bo^d ofDirectors may be given by personal delivery, mail,telegram, express courier service
(including, without litnitatipn. Federal Express), facsimile transmission (directed to the facsimile
transmission number at which the director has consented to receive notice), electronic mail
(directed to the electronic mail address at which the director has consisted to receive notice), or
other form of electronic transrhission pursuant to which the director has consented to receive
notice. If notice is given by personal delivery, by facsimile transmission, by telegram, by
electronic mail, or by other form of electronic transmission pursuant to which &e (Rector has
consented to receive notice, then such notice shall be given on not less than twenty-four hours'
notice to each director. If written notice is delivered by mjsul or expr^s courier service, then it
shall be given on not less than three(3)calendar days' notice to each director.

                           (b)    For the purpose of this section, notice given by means of
electronic tr^smission must consented to by the stockholder entitled to receive such notice.
Any such consent shall be revocable by the stockholder by written notice to the- Corporation.
Any such consent shall be deemed reypked if (1) ihe Goippration is unable to deliver by
electronic transmission two consecutive notices given by the Corporation in accordance with
such consent and (2)such inability becomes known to the secretary or an assistwt sj^e]^ of
the Corporation or to the transfer agent, or other person responsible for the giving ofnotice;

               Section 8.. Waiver of Notice. Notice ofany meeting ofthe Board of Directors, or
any committee thereof, need not be given to any mernber if waiyed by him or her in writing or by
electronic transmission, whether before or aher such meeting is held, or if he or she shall sign the
ininutes or attend the tneeting, except that if such dVectbr attend a mating for the express
purpose of objecting at the beginning of the meeting to the transaction of any business because
the mating is hot lawfully called or convened, then such director shall hot be deemed to have
waived notice of such meeting. If waiver* of notice is given by electronic transm^sipn, such



                                               -6-
         Received by NSD/FARA Regi^ation Unit 03/07/20176:02:45 PM                               A-24
          Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM



electronic transmission must either set forth or be submitted with information from which it can
be determmed that the el^tronic t^smission was authorized by the directpr.

               Spctiori 9. Ouorum-and.Powers.of.a.Maioritv. At afi meetings of the Board of
Directors and of each committee thereof,; a majority ofthe total number of directors constituting
the whole board or such committee shall be necessary and sufficient to constitute a quorum for
the transaction of business. The act of a majority of the members present at any meeting of the
Board of Directors or a committee thereof at w^ch a quorixm is present shall be the act of the
Bovd of Directors or such committee, unless by express provision of lawj of the Certificate of
Incorporation, or of these Bylaws, a different vote is required, in which case such express
provision shall govern and control. In the absence of a quorum, a majority of the memb^
present at any meeting may, without notice other than announcement at the meeting, adjourn
such meeting from time to time until a quorum is present.

               Sectjon 10. Manner.of Acting, (a) Meml^ of the Board of Directors, or any
committee thereof, may participate in any meeting of the Board of Directors or such committee
by ihews of conference tel^hone or other commithicatiohs equipment by m^s of which all
persons participating therein can hear each other, and participation in a meeting by such means
shall constitute pr^ence in person at.such meeting.

                      (b)    Any action require or permitted to be taken at any meeting of the
Board of Dupctors or any cpimnittj^ thereof may be tak<en without a meeting if all members of
die Board of Directors or such committee, as the case may be, consent thereto in writing or by
elecfronic transmissipn, ^d the ymting or writings or electronic frwsmission Or transmissioiu
are filed >^th the minutes of proceedings of the Board of Directors or such committee: provided
however, diat such electronic transmission or tram^issions inust ei&'er set forth or be siibmitt^
with information from which it can be determined that the electronic transmission or
transmissions were authorized by the diiectpr. $uch filing shall be in pa^^ fOiro if the minutes
are maintained in paper form and shall be in electronic form if the minutes are maintained in
electrbtiic form.

               Sectibh 11. Committees. The Board of Directors may designate one(1)or more
committees, each committee to consist of one (1) or mpre directors, which to ^e extent
permitted by applicable law and provided in said resolution or resolutions shall have and may
exercise the powers and authority of the Board of Directors in the management of the business
and affairs of the Corporation (including the power and authority to designate other committees
of the Board of Directors). The Board of Directors may designate one(I) or more directors as
alternate meml^ of any committee to replace aihy absent or disqualified member of the
cominittee. In the absence or disqualification of a member of a committee, the member or
members present at My meeting of such committee and npt disqualified from voting, whether or
not such member or members constitute a quorum, may unanimously appoint another member of
the Board ofDirectors to act at the meeting in place'ofsuch absent or disqualified director.

               Section 12. Committee Procedure. Exc^t as otherwise determined by the Board
of Directors or provided by these Bylaws, each commi^e shall adppt its p^ rules governing
the time, place, and method of holding its meetings and the-conduct of its proceedings. Unless




                                             -7-
        Received by NSD/FARA Registration Unit 03/07/2017 6:02>45 PM                          A-25
         Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM



otherwise provided by these Bylaws or any such rules or resolutions, notice ofthe time and place
of^ch meeting of a commin^ shall be given to each member ofsiich committee as provided in
Section 7 of this Article III with respect to notices of meeting of the Board of Directors. Each
committee shall keep regular minutes of its proceedings and report the same to the Board of
Directors when required.

               Section 13.    Vacancies and NewlvrCreated Directorships.        Unless otherwise
provided in the Certificate of Incorporatioh or in these Bylaws, vacancies and newly-created
directorships resulting from any increase in the authorized ntmber ofRectors may be filled by a
majority of me directors then in office, although less than a quorum, or by a sole remaining
director. Unless otherwise provided in the Certificate of hiCoTppratiqn or these Bylaws, when
one or more directors shall resign from the Board, effective at a fiiture date, a majority of
directors then in offrce, including those who have resign^ shall have the power to fill such
vacancy or vacancies, the vote thereon to take effect when such resignation or resignations shall
become effective.

               Section 14. .Compensation. The Board of Diriectors, by a resolution or
resolutions, may fix,and from time to time change,the compensation ofDirectors. Each d^ector
shall be entitled to reimbursement from the Corporatidh for his or her reasonable expenses
incurred with respect to duties as a member ofthe Boud ofDirectors or my committee thereof.

               Section 15.    Initial Directorfsl.   Until such time as the furst annuai meetihg
of stockholders is held and a new Board ofDirectors is appointed, the initial Board ofDirectors
ofthe corporation sh^l be:


       Bijan Rafiekian
       Michael T. Flynn
       Philip A. Oakley



                                          ARTICLE IV

                                           OFFICERS

               Section 1. Number. The officers of the Corporation shall include a Pr^ideiit, a
Secretary, and a Tr^surer. The Board of Directors also ^all elect a Chairman ofthe Board and
may elect such other officers as the Board ofDirectors shall ^m time to time deem appropriate
or necesss^, which omer officers shall have such powers and duties as determined by the Board
ofDirectors.

               Section 2. Election of Officers. Term.-and.Ouaiificatioiis. TTie officers of the
Cdrporation.shall be elected.from time to time by the Board ofDir^brs and shall hold offrce at
the pleasure of the Board of Directors. Exc^t for the Chairiinm of the Board, none of the
officers of the Corporation needs to be a dir^or of the Corporation. Any two (2) or more


                                              -8-
        Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                               A-26
         Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM



offices may be held by the same person to the extent pennitted by the General Corporation Law
ofthe State ofDelaware.

                Section 3. yacahcies. A vacancy in officers shall be filled by the Bo^d of
Directors, or to the extent delegated to the Chairman ofthe Board, by the Chairman ofthe Board.

              Section 4. Removal. Any officer elected by the Board of Directors may be
removed, either with or without cause, by die Boaird ofDirectors at any meetihg therieof, or to the
extent delegated to'the Chairman ofthe §oard,by the Chairman ofthe Board.
               $ectipn 5.                   Any officer may resign from the Corporation by
providing notice in writing or by electronic transmission to the Board of Directors or to the
Chai^an. of the Board; provided, however, that if such iiotice is given by electronic
transmission, such electronic transmission must either set forth or be submitted with information
froin which it can be determined that the electronic transrmssion Was authorized by the officer.
Such resignation shall take effect at the date of the receipt of such notice or at any later time
specified therein and, uhle^ otherwise specified therein,.the:acc^.tance ofsuch resignation shall
not be necessary to make it effective.

               Section 6. The Chairman oftiie Board. The Chairman ofthe Board shall have the
powers and duties customarily and usually associated with the office of the Chairman of the
Board, the Chairmm of the Board shall preside at meetings of ihe stockholders and of tile
Board ofDirectors..

               Section ?. The President. The President shall be the chiefexecutive officer ofthe
Coiporatioh. the President shaU have, object to the supervision, direction, and control of the
Board ofDirectors, the general powers and duties ofsupervision, direction, and management of
the affairs and business of &e Corporation customarily and usually associated with the po'sitioh
of chief executive officer, including, without limitation, all powers necessary to direct and
control the organizational and reportihg relationships within the Corporation. If at aiiy tiihe the
office-of Che Chairman of the Board shall not be filled, or in the event of the temporary abs^ce
or disability ofthe Chairman ofthe Board,the President.shall perform the duti^ and exercise the
powers oftiie Chairman ofthe Board,.

               Section 8. The Sccretarv. The Secretary shall attend meetings of the Board of
Directors and meetings of the stocldioldaa and record all votes and ihinutes of all such
proceeding^ in a book or books kept for such purpose. The Secretary shall have all such further
powers and duties as are customarily and usually associate with the position of Secretary oir as
may from time to time be^assigned to him or her by the Board of Directors, the Chairman ofthe
Board,or the President.

              Section 9. The-Treasurer. The Treasurer shall have cii^ody ofthe Corpoiation's
funds and securities, shall be i^ponsible for mainteining the Co^ration's accpunting records
and statements, shall keep full and accurate accounts of receipts and disbursements in books
belonging to the Corporation, and shall deposit or cause to          deposited moneys or other
valuable effects in the name and to the credit of the Corporation in such depositories as may be




                                              -9-
        Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                            A-27
            Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM



designated by the Board of Dir^tors. The Trc^wer dso shall mamtam adequate records of all
assets, liabilities, and transactions of the Corporation and shall assure that adequate audits
thereof are currently imd regularly inade. The treasurer shall have all such further powers and
duties as ^e customarily and usually associated with the position of Treasurer or as may from
time to time be assigned to him or her by the Bomd of Directors, the Chairman ofthe Bo^d, or
the President


            Section 10. Initial Olfficerfsl. Until such time as the first annual meeting ofthe
BOa^ ofDirectors is held and new officers are.^pointed, the initial officers ofthe corporation
shall be:




        Chairman ofthe Board
        Bijan Rafiekian




        President
        Bijan Rafrekian




        Secretary
        Bijan Rafiekian




       ChiefFinancial Officer
       Bijan Rafiekian




                                          ARTICLE V

                                             STOCK

                Section 1. Certificffis. The shares of capital stock of the Corporation shall be
represented by certificates, uiiless fiie Certificate of bcorporatipn or the Board of Directors, by



                                              -10-
         Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                            A-28
           Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM



 resolution, otherwise provides that some or all of the shares of any class or series of the
 Corporation's capital stock shall be unciertiticat^.. Every holder of capital stock of the
 Corporation represented by certificates shall be entitled to a certificate representing such shares.
 Certiticates for shares of stock of the Corporation sMl be issued under the seal of the
 Corporation; or a facsimile thereof and shall be numbered and shall be entered in the books of
 the Coipdratidn as they are issued. Each certificate shall bear a serial number, shall eiUiibit the
 holder's name and the number ofshares evidenced thereby, and shall be sijgned by or in the name
 of the Cdipbration by the Chairman ofthe Board or a Vice Chairman,if any, or the President or
 any Vice President, and by the Secretary or an Assistant Secret^ or the Treasiner or an
 Assistazit Treaisurer riepresenting the number ofshares registered in certificate form.

               Section 2. Transfers. Transfers of stock of the:Corporation shall be made on the
 books of the Corporation only upon surrender to the Corporation of a certificate (if aiiy) for the
 shares duly endorsed or accompanied by proper evidence ofsuccession, assignment, or authority
 to transfer.


                 Section 3. Lost. Sfolen. Or Destroyed Certifiiigies. Any person.claiming a
 certificate ofstock to be los^ stol^ or d^troyed shall make an affi&vit or an affirmation ofthat
 fact, and shall give the Corporation a bond of indenmity in satisfactory form and with one or
 more satisfactory sureties sufficient to indemnify it against aay claim that may be made against it
 on accdimt of the alleged loss, theft or destruction of any such certificate or the issuance of such
 new certificate or unce^ficated shares, whereupon a new certificate (if requi^ted) may be issu^
 of the.same tenor and for the same number of shares as the one alleged to be lost, stolen, or
 destroyed.

                Section 4. Repistered-Stockholders. The names and addresses of the holders of
 record ofthe shares of each class and series ofthe Corporation's capital stocky together with the
 number ofshares ofeach class and series held by each record holder and the date ofissue ofsuch
shares, shall be entered on the books of the Corporation. The Corporation shail be entitled to
recognize the exclusive right of a person registered on its books as the owner ofshares of capital
stock ofthe Corporation as the person entitled to exCTcise the rights of a stockholder, including,
without liMtatibn, the right to vote in person or by proxy at any meeting of the stockholders of
the Corporation. The Corporation shall not be bound to recognize any Suitable or othi^ claim to
or interest in any such shares on the part of any other person, whether or not it shall have express
or other notice thereof, except as otherwise expressly provided by the General Corporation Law
ofthe State ofDelaware.

               Section S. Fiaction'al Shares. The Corporatibh niaiy, but shall not be required to,
issue fiactional shares of its capital stock if necessary or appropriate to effe(^ authorized
transactions. If &e Corporation does not issue fractions of a share, it shall (1) arrange for the
disposition of fractional interests by those entitled thereto, (2) pay in cash Ae to value of
fiactions ofa share as ofthe time when those entitled to receive such fractions are determined or
(3)issue scriip or warrants in registered form (either represented by a certificate Or uncertificat^)
or in bearer form (represented by a certificate) which shall entitle the holder to receive a fUll
share upon ihe suirender of such scrip or warrants aiggregating a full share. A certificate for a
fractional share or an uncertificated fractional share shall,- but scrip or warrants shall not unl^



                                               -11-
         Received by NSD/FARA Registoition Unit 03/07/2017 6:02:45 PM                             A-29
         Received by NSD/FARA Registratidn Unit 03/07/2017 6:02:45 PM



other^se provided therein, entitle the holder to exercise voting ri^ts, to receive dividends
thereon and to participate in any ofthe assets ofthe Corporation in die event ofliquidation.

                                           ARTICLE VI


                                      (NDEMNiFiCATION

               Section 1. Indemnification, (a) Subject to Section 3 of this Article VI, the
Corporation shall indemnify,to the full extent ^at it shall have power under applicable law to do
so and in a tnanner i^rmitted by siich law, aihy person who is made or threatened to be made a
party to any threatened, pending, or completed action, suit, or prpcecding> whether civil,
criminal, admiriistratiye, or investigative (bereihafler, a "Proceeding"), by reason ofthe feet that
such person is or was a director or officer of Ihe Corporation, or while serving as a director or
officer of the Corporation, is or was serving at the request of Corporation as. a director, officer,
employee, or agent of another corporation, paitoeiship, joint venture,.trust, or other enterprise,
including service with respect to an employee benefit plan (collectively,"Another Enterprise").

               (b) The Corporation may mdeninify, to the fu.lj extent that it shall have pOwer
under applicable law to do so and in a manner permitted by such law,any person who is made or
threatened to be.made a party to aiiy Proceeding, by reason of the fact that such person is or was
an employee or agent of the Corporation, or while not serving as a director or office of the
Co^poratioii, is or was serving at fee reqiieist of fee CoiporatiOh as a director, officer, employee,
or agent ofAnother Enterprise.

               Section 2. Advahcement of Expenses, (a)Subject fo Section 3 ofthis Article VI,
wife respect to any person who is made or threatened to be made a party to any ^eatened,
pendiiig, or completed Proceeding, by reason of the fact that such person is or was a director or
officer of the Corporation or while serving as a director or officer of fee Corporation, is .or was
serving at the request of Corporation as a director, officer, employee, or agent of Another
Enterprise, fee Corporation shall pay to the fellei^ extent not prohibited by applicable law fee
expenses (includihg attorneys' fees) incurred by such person in defending any such Proceeding
in advance of its final disposition (hereinafter an "ady^cement of expenses"); bfbinded.
however, that,any adviancement of expenses shall be made only upon receipt of an undertaldng
(hereinafter an *hmdertaking") by such person to repay all amounts advmced if it shall ultiihately
be determined .by final judicial decision from which there is no further right to appeal that such
person is not entitled to be indemnified for such expenses under feis Article VI or ptherwisie.

              (b) With respect to any person who is made or threatened to be made a party
to any Proceeding, by reason of the fact that such person is or was an employee or agent of the
Coiporalipn, or while not serymg as a director or officer offee Coiporation, is or was serving at
the request of fee Coiporation as a director, officer, employee, or agent of Another En.terprise,
fee Corporation may, in its discretion and upon such terms and conditions, if any, the
Corporation deems appropriiate, pay fee expenses (including attorneys' fees) iricuiTed by such
person in defending any such Proceeding in advance ofits final disposition.

              Section 3.. Actions.Initiated.Against The Corporation. Anything in Section r(a)
or Section 2(a) of this Article VI to the contrary nottKafestanfeni^ oxc^t^ providied in Swtioh


                                              -12-

         Received by NSD/FARA Regiistration Unit 03/07/2017 6:02:45 PM                            A-30
          Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM



•5(b) of this Article VI, with respect to a Proceeding initiated against the Coiporation by any
person who is or was serving as a director or officer of the Corporation (or by a person who,
while serving as a director or officer of the Corporation, is or was serving at the request of
Corporation as a director, officer, employee,or agimt of Another Ehteiprise),.whether initiated in
such capacity or in any        capacity, &e Coiporaticni shall not be required to indemnify or to
 adyahce expenses(including attorneys' fees) to such person in cohnectidn with prosecuting such
Proceeding (or part thereof) or in defending any counterclaim, cross-claim, affi^a,tive defense,
or like claim ofthe Corporation in such Procee^ng(or part diereof) unless such Proceeding was
 authorized by the Board of Directors ofthe Corporation.

               Section 4. Contract Rights. The rights to indemnification and advancement of
expenses conferred upon any current Or former director or officj^ of the Corporation pursuant to
thiis Article VI(whether by reason of the fact that such person is or was a director or officer of
the Corporation, Or while seryin'g as a director or officer of the Coii^ratidh, is or was serving at
the request of the Corporatioii as a director, officer^ employee, or agent of Another Enterprise)
shaU be contract rights, shall vest whra such person becomes a director or officer of the
 Coiporation, and shall continue as vested contract rights even if such person ceases to be a
dkector or officer of the Corporation. Any amendnieht, rqpeal, or ihodificatibn of^ or adoption
of any provision inconsistent with, this Article VI(or any provision hereof) shaJj not adversely
affect any right to indemnification or advanc^ent of expenses granted to any person pursuant
hereto with respect to any act or omission of such person occurring prior to the time of such
aihendment, repeal, modification, or adoption (regardless of whether the Proceeding relating to
such acts or omissions, or any proceediiig relating to such person's rights to indemnification or to
advancement of expenses, is commenced before or after the: time of such amendment, repeal,
mo^fication, or adoption), and any such amendment, repeal, modification, or addptidh that
would adversely affect such person's rights to indemnification or advancement of expenses
hereunder shall be ineffective as to such person, exc^t with ti^pect to any Pibceedihg that
relates to or arises fix)m(and only to the:extent such Proceeding relates to or arises fiom)any act
or omission of such person OTOurring after the effective time of such amendment, repeal,
modification, or adoption.

               Section 5. Claims, (a) If(i) a claiih under Section 1(a) of this Article VI with
respect to any rig^t to indemnification is not paid in full by the Corporation (folIoV^g the ^1
<h$positipn ofthe Proceeding) within sixty(60)days after a written demand Im been received by
the Corporation or (ii) a claim under Section 2(a) of this Article VI with respect to any right to
the advancement ofexpense is not paid in full by the Corppfatidh within twenty(20)days after
a written demand has been received by the Corporation, then the person seeking to enforce a
ri^t to mdemnification or to an advancement of expenses, as the.case ihay be,ihay at any time
thereaffer bring suit against the Corporation to recover the unpaid amount ofthe claim.

               (b) If successfol m whole or in part in aiiy suit brought pursurnit to Sectiph 5(a)
of this Article VI,or in a suit brought by the Corporation to recover an advancement ofexpenses
(whetiier pursuit to the temas of an undertaking or bthovdse), the person seeking to enforce a
right to indemnification or an advancement of expenses hereunder or the person froin whom the
Coiporation sought to recover an advancement of expenses, as the case may be, shall be entitled
to be paid by the Gorporation the re^onable expenses (includjmg attorneys' fees) of prosecuting
or defending such suit.



                                              -13-
         Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                            A-31
          Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM



               (c)     In any suit brought by a person seeldng to enforce a right to
indemhificatioh hereiihder (but not a suit brou^t by a person seeking to enforce a right to an
advancement of expenses hereunder), it shall be a defense that Ae person see^g to enforce a
nght to indemhificatidh has not.met any applicable standard for indemnification under applicable
law. With respect to any suit brought by a person seeling to enforce a right to indenuuficalion
of right to advancement ofexp^es hereunder or any suit brought by the Corporation to recover
an advancement of expenses (whether pursuant to the terms of an imdertaldng or otherwise),
neither(i) the failure ofthe Corporation to have made a determination prior to commencement of
such siu.t that indemnification of such person is proper in the circumstances l^ause such person
has met the:applicable standards ofconduct under applicable law^ nor(ii) an actual determination
by the Corporation that such perapn has not met such applicable standards of conduct, shall
create a presumption that such person has not met the applicable standards of conduct or, in a
case brought by such person seeking to enforce a ri^t to indeiimificaition, be a defense to such
suit.


              (d) In any siiit brought by a person seeking to enforce a right to
indemnification or to an advancement ofexpenses hereunder^ or by the Coiporatipn tp recover an
advancement of expenses (whether pursuant to the terms of an undertaking or otherwise), the
burden shall be on the Corporation to prove that the peraon seeking to enforce a rig^t tp
mderhriification or to an advancement of expenses or the person from whom the Corporation
seeks to recover an advancement of expe^es is not entitled tp be indemnified, or to such an
advancement ofexpenses, under this Article VI or otherwise.

              Section 6. Determmation of.Entitlement to indemnification. Any indemnification
required or permitted under this Article VI (unless ordered by a court) shall be made by the
Corporation only as authorized in the specific case uppn a deteimination that indemnification of
the present or former director, officer, employee or agent is proper in the circumstances because
he or she hajs met all applicable standards ofconduct set forth in this Article VI and Section 145
of the General Corporation Law of the State of Delaware. Such determination shall be made,
with respect to a person who is a director of officer of the Corporatibn at the time of such
determination^ (i) by a majori^ vote of the directors who are not           to such action, suit or
proceeding, even though less ^n a quorum;(ii) by a committee ofsuch directors ^ignated by
inajority vote of such directors, evem though less than a quorum; (iii) if there are no such
directors, or if such directors so direct, by ind^ehdent legal counsel in a written opinion; or(iv)
by the stockholders. Such determination shall be made, with respect to any person who is not a
d^ector or ofiScer ofthe Corppratipn at the time ofsuch determinatioh,in the manner determined
by the Board of Directors (including in such manner as may be set forth in any genei^ or
specific action of&e Board ofDirectors applicable to indeihnification claims by such person)or
in the;manner set forth in any agreement to which such person and the Corporation are parties.

               Section 7. Non-Exclusive Rights. The indenmification and advanceihent of
expenses provided in this Article VI shall not be deemed exclusive of wy other rights to which
any person niay be entitled under any bylaw, agreement, vote of stockholders or disinterest
directors, or otherwise, bodi as to action in such person's official capacity and as to action in
another capacity while holding such office, and.shall continue as to a person who has ceased to
be such director, officer, ^pioyee,or ajgent and shall mufe to the benefit ofthe heirs, executors,
and admini^tois ofsuch person.



                                             -14-
         Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                            A-32
         Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM



               Section 8. Insurance. The Corporation may purchase and tnaintain insurance on
behalf of any person who is or was a d^ector, officer, employee, or aigem of die Corporation, or
is or was serving at the request of the Corporation as a director, officerj employee, or agent of
Another Ente^rise agmst any liability asserted against such person and in'cun^ by such person
in any such capacity, or arising out of such person's status as such, whether or not the
Corporation would have the power to indemnify such person agaiinst such liability under the
provisions ofthis Article VI or otherwise.

                Section 9. Severabilitv. If any provision or provisions of this Article VI shall be
held to be invalid, illegal, or unenforceable for any reason whatsoever.(1)the validity, legality,
wd enfprce^bility of the renaming provisions of this Article VI(including, mthout limitation,
each portion of any paragraph or clause containing any such provision held to be invalid, illegal,
or imenforceable, thait is not itself held to be invalid, illegal, or unenforceable) shall not in any
way be affected or impaiied thereby; and (2)to the fullest extent possible, the provisions of this
Article VI (including, without Ihhitation, each such portion of any paragraph or clause
containing any such provision held to be invalid, illegal, or unenforceable) shall be construed so
as to give effect to the intent manifested by the provision held invalid, illegal, or unenforceable.

               Section 10. Miscellaneous. For purposes of this Article Vl: (a) references to
serving at the request of the Corporation as a director or officer of Another Enteiprise shall
include any service^ a director or officer ofthe Corporation that imposes duti^ on, or involves
services by, such director or officer wi^ respect to an employee benefit plan;(b) references to
serving at &e request of the Corporation as a employee or agent of Another ^tefpfise shall
include any service as an employee or agent of the Corporation that imposes duties on, or
involves se^ices by, such employee of agent with respect to ah. employee benefit plan;(c) a
person who acted in good faith and in a manner such person reasonably believed to be in the
interest ofthe participants and beneficismes ofan employee benefit plan.shall be deemed to have
acted in a maimer not opposed to the best interests of the Cpiporatipn; and (d) reference to a
dir^tor of Another ^tefpfise shall include, in the case of any entity that is not managed by a
board of directors,,such other position, such as inanager or tiu^ee or member of the governing
body of such entity, that entails responsibility for the management and direction ofsuch entity's
affi^, including, without limitation, general partner of any partnership (general of iimited) and
manager.or mmaging rhember ofany limited liability company.



                                          ARTICLE yil

                                       MISCELLANEOUS

              Section 1. Books and Records, (a) Any books or ri^fds maintained by the
Corporation in the regular course of its business, inclu^g its stock ledger, books- of account,
and mmute books, may be kept on,or by means of, or be in the form of, any information.storage
device or method: provided, however, tiiat the books and records so .kept can be converted into
clearly legible paper form within a reasonable time. The Corporation shall so convert any books
or records so kept upon the request of my person entitled to inject such records ptursumt to the




                                              -15-
        Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                              A-33
         Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM



Certificate of Incorporation, these Bylaws, or the provisions of the General Corporation Law of
the State,ofDelaware.


                      (b)    It shall be the duty of the Secretary or other officer of the
Corporation who.shall have charge of Ae stock ledger to prepare and make, at least ten(10)days
before every meeting of tiie stockholders, a complete list of the st^kholders entitled to vote
thereat, arranged in alphabetical order, and showing the address of each stockholder and the
number ofshar^ registered in the stocj^older's name. Nothing contairied in this subsection (b)
shall require the Coloration to include ,electronic mail addresses or other electronic contact
information on such list. Such list shall be open to the exainihatibn of any stockholder, for any
purpose germane to the meeting for a.peribd ofat least ten(10)days prior to the meeting:(i)on a
reasonably accessible electronic network, provided that the informtion required to gain access
to such list is provided with the notice of the meeting, or-(ii) during ordinary business houn, at
the principal place of business of the CorporatioiL In the event that the Corporation determines
to make the list available on an electronic network,&e Corporation may take reasonable steps to
ensure that such information is available only to stockholders ofthe Corporation. If the meeting
is to be held at a place, Aen the list shall be produced and kept at the time and place of the
meeting during the whole time thereof, and may be inspected by any stockholder who is present
Ifike meeting is to be held solely by mj^s of remote ^mmuhication, then the list shall also be
open to the examination ofany stockholder during the whole time ofthe meeting on a reasonably
acc^sible network, and the information reqiiirisd to access such list shall be provided with the
notice of the meeting. The stock ledger shall be the only evidence of the identity of me
stockholders entitled to examine such list.

               Section 2. Voting Shares in Other Business Eiitities. The President or ariy other
officer of tiie Corporation designated by ^e Board of Directors may vote any and all shares of
stock or other equity interest held by the Corporation in any other coloration or other business
entity, and my exercise on behalf of tiie Corporation my and all li^ts and powers incidmt to
the ownertiiip ofsuch stock or other equity interest.

              Section 3. Fiscal Year. The fiscal year of the Corporation shall be such fiscal
yem as the Bo>ud of Directors from time to time by resplutiOn shall determine.

               Section 4. Electronic Transmission. For puij^ses of these Bylaws, ''electronic
transmission** means any form of communication, not directly involving the physical
transmission of ptqier, that creates a record that may be retained, refrieved, and reviewed by a
recipient thereof, and tiiat my be directly r^roduc^ in paper form by such a recipient through
an automated process.

                Section 5. Amendment. These Bylaws may be altered, amended,or repealed at
any annual or regular theeting of the Board ofDirectors or at any special meeting ofthe Board of
Directors if notice ofthe proposed alteration, amendment,or r^eal be contained in written
notice of.such special meeting,or at any meeting ofthe stockholders ofthe Corporation.

                                          ARTICLE DC




                                              -16-

        Received by NSD/FARA Registration Unit 03/07/2017 6v02:45 PM                           A-34
        Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM



                             ADOPTION OF THE BY-LAWS

The Secretary ofthe Cqiporatipii hj^eby <^iE^ that   is a true wd correct copy ofthe
bylaws approved and adopted by the Corporation.



Bijan Rafiekian, Secretary




                                         -17-
       Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                    A-35
                          Received by NSD/FARA                                                                                                PM
 U.$. p^partment ofJustice                                                       Supplemeiltal Stfltl^lllent
 Washington,DG 20530                                                             Pursuant to the Fordgn Agente Registra^on Act of
                                                                                 1938,as amended
m


                                                        For Six Month Period Ending Nov.30,2016
                                                                                                     (iRsed dete)


                                                                          I-REGISTRANt

 1. (a)Name ofRegistrant                                                         (b)Registration No.

          Fiynn Intel Group,inc.                                                       6406

    (c)Business Addre^es)ofRegistrant
         44Canal CenterPl^,Alexandria,VA 2:^314




    Has there been a change in the infOnnation previously furnished in connection with die following?
    (a) Ifan individual:
       (1) Residence addreSsfes)                          Yes □                  No □
        (2) Citizenship                                   Yes □                  No □
           (3) Occupation                                 Yes D                  No □
     (b) If ah oigiahizatidhv
           (1) Name                                       YesQ                   N6 0
           (2) Ownership or control                       Yes □                  No ®
           (3) Branch offices                             Yes 113                No 0 Plynn Intel Group's sole office closed In Noverfiber 2016.'
     (c) Explain fully ail Changes, if any, indicted in Items (a) and (b) above.
           Flyhn Intel (afdup. Inc. suspended activities in November 2016.




                      IF THE REQISTRANT IS AN INDIVIPUAL, OMIT RESPONSE TO ITEMS 3,4, AND 5(a).
3, If you have previously filed Exhibit C*, state whether any changes therein have occufred during this 6 month reporting period.
           Yes □                  No 0                                                                                                 '
   If yes, have you filed an amendment to the Exhibit C?                         Yes □                  No □
   If no« pl^e attach the required amendment.




1 lite B;^lritC,f(Xwhicti no (mated fonnu provided, CQSsistsofatnie.copy of lite charter. aittdesWaKoiporatiqi;assoct8tKm.^ by lam oraregntrw
  oigsiuzBttonL (A wttivcr of tiw requbcnient to Hie an E^ibit t may be ohuhwif fbr good cause upoin written ap^uation to the Assistant Attorney General. National Security
  Divisidh, ir.S. I>epamneat of Jostiee, Washington. IX; 20530.)

                                                                                                                                                             F0^NSt)-2

                         Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                      Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                                               CPAGE2)

4.(a)Have any persons ceased acting as partners, officers, directors or stmiiar officials ofthe registrant during thiis 6 month reporting period?
                     Yes □              No El
       If yes, furnish the following information:
       Name                                                                   Position                             Date Connection Ended




   (b) Have any persons become partners, officers, directors or similar officials during this 6 month reporting period?
                    Yes □               No 0                              '      .
       If yes, furnish the following information:
       Name                                Residence Address                         Citizenship                 Position          Date Assumed




5. (a) Has any person named in Item 4(b) rendered services directly in furtherance of the mterests of any foreign principal?
                    Yes □               No □
       If yes, identify each such person and describe the service rendered.




   (b) During this six month reporting period, has the registr^t hired as employees or in any other capacity^ any persons who rendered
       or will render services to the registrant directly in furtherance of the interests of any foreign principal(s) in other than a clerical or
       secretaritd, or in a related or similar capacity?      Yes □               No 0
      Name                                  Residence Address                        Citizenship              Position            Date Assumed




   (c) Have any employees or individuals^ who have filed a short form registration statement, termin^ed their employment or
      connection with the registrant during this 6 mondi reporting period?            Yes 0               No □
      If yes, furnish the follovring information:                                                                                       '
      Name                                                          Position or Connection                                  Date Terminated

                                                    Flynn Intel Group, Inc suspended activities In
                                                    November 2016.


  (d) Have ai^ cn^iloyecs or individuals, who have filed a short form registration statement, teiiiiinaied their connection with ^ foreign
      principal during this 6 month reporting period? Yes 0                No □
      Ifyes, fiimish the following information:
      Name                               Position or Connection                       Foreign Principal                     Date Terminated
                                                                        The contract between Inovo BV and
                                                                        Flynn Intel Group ended by Its terms
                                                                        on November 15,2016.


6. Have short form registration statements been filed by all of the persons named in Items 5(a) and S(b) of the suf^lemental statement?
                    Yes □               No □
   If no, list names of persons who have not filed the required statement




                     Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                                                             A-37
                           Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                                                                           (PA0E3)

                                                                      n - FOREIGN PRINCIPAL

 7. Has your connection with any foreign principal ended during this 6 month reporting period?                                         Yes @                . No □
    If y«, furnish the folldwihg inforination:

     Foreign Principal                                                                                                         Date of Termination

     InovoBV                                                                                                        November 15,2016




 8. Have you acquired any new foreign principal(sy during this 6 month re))orting period?                                             Yes □                   No S
     If yes, furnish th following information:

    Name and Addriess of Foreign Principal(s)                                                                                     Date Acquired




9. In addition to those named in Items 7 and 8, if any, list foreign principal(s)^ whom yo.u continued to represent during the 6 month
    reporting period.




10. (a) Have you filed exhibits for the tiewly acquired foreign principal(s), if any, listed in Item 8?
          Exhibit A'                           Yes □                   No □
          Exhibits^                           Yes □           ■        No □
          If ho, please attach the required ejdiibit.

     (b) Have there been any changes in the Exhibit A and B previously filed for any foreign principal whom you
          represented during diis six month period?                                            Yes □                    No
          If yes, have you filed an amendment to these exhibits?                               Yes □                    No □
          1 f no, pleaiSe attach the required amendment.




2 Tbe tenn "fimgn pnitcipal* includes, in addition to those defioed in Section 1(b) of the Act, an individual otsanization any of wttose activities are direcdy or indirectly
   supervised, Erected, controlled, fii^nccd. or subsidized in wiwte or in ttuyor    by a foreign govenunent, foreign political paity, foreign organt^on or foreign indhidu^.
  (Sm Rule lOCfa) (9)). A registrant who represents more than one fbieign princtpal is requited to list in flw statdnc'nls he files under the Act only those principals for whoni he
  is sot eim'tled to elate exemption. uiulerSecl.ipn.3 of the Act (See Rule 208.)
3 The Exhibit A. which u filed on Form NSD-3, sets forth the inforroaticn required to be disclosed concenung each foreign priMipal,
4 The Exhibit B. wtiicb is Sled on Fonn NSD-4, sets forth the information conoeming the-agreement or understanding between the registrant and the
  ftVeign principal.
                          Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                                                                                 A-38
                            Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                                                                               {PAGE4)
                                                                              III-ACtlVltlES

 11. During this 6 month reporting period,have you engaged in any activities for or rendered any services to any foreign principal
       named in Items 7,8,or 9ofthis statement?                                        Yes 13                   No □

       if yes, identify each foreign principal aud describe in fuli detail your activities and services:
       See attachment.




 12. During this 6 month reporting period, have you on tehalf of any foreign principal engaged in political activity* as defined below?
             Yes S                   No □

       If yes, identify each such foreign principal and describe in full detail all such political activity, indicating, among other things,
       the relations, interests and policies sou^t to be influenced and the means employed to achieve this pur|k>se. if the reglsUant
       arranged, sponsored or delivered speeches, lectures or radio and TV broadcasts, give details as to d£des, plac^ of delivery,
       names of spiers and subject matter.
       See attachment




 |3v In addition to the above described activities. If any, have you engaged in activity on your own behalf which benefits yoUr
      foreign princlpal(s)? .              Yes 0                    No □

      If yes, describe fully.
      Because of its expertise, Flynn Intel Group officials frequently write, speak, and gh/e interviews oh issues related to
      national security. Although not undertaken at the direction or control of a foreign principal, it is possible that such
      activities may have an indirect benefit to a principal. On his own initiative, Michael T. Fiynn published an op-ed in The Hill
      on November 8,2016, that related to the same subject matters as the Flynn Intel Group work for Inovo BV. Neither tnovo
      BV, nor any other person request^ or directed publication of the op-ed.




5 "Political activity," asdcfli^ iit Series l(o) of the Act, means any activity that the peiscn engaging in believes will, or that the peoon intends to. in aiiy H«y tbOuence
  agency or oCEieia] ofthe Goveinment ofthe Unit^ States m any section of the puhlic within the United States with reftrence to fimnulatieg, adopting or changing the domestic
  or foreign policies ofthe United States or widi reference to political or public inierests. policccs. or relations ofa government of n foreign country or a foreign political party.
                          Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                                                                                    A-39
                            Received by NSD/pARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                                                                               (PAGE 5)

                                                                 IV - FINANCIAL INFORMATION

 14.(a) RECEIPT^MONfES
                During this6 month reporting period, have you received from any foreign principal named in Items 7,8,or 9oftiiis
                statemrat,or from any other source, for or in the interests ofany such foreign principal, any contributions, income or
                money either as compensation or otherwise?                              YesS                     No □
                If no, explain why.




                If yes, set forth below in the required detail and separately for each foreign principal an account of such monies.^
                Date                                  From Whom                                             Puqx>se                                             Amount
                See attachment.




                                                                                                                                                                   Total .

      (b) RECEIPTS-FLNDRAISING CAMPAIGN
                During this 6 month reporting period, have you received, as part of a fundralsihg campaign', any money on behalf of any
                foreign principal named in Items 7,8, or 9 of this statement?                                   Yes □                     No El
                Ifyes, have you filed an Exhibit d'to your registration?                                        Yes □                    No □
                If yes, indicate the date the Exhibit D was filed.                .     Date

     (c)        RECEIPTS-THINGS OF VALUE
                During this 6 month reporting period, have you received any thing of value' other than money from any foreign principal
                named in Items 7,8, or 9 of this statement^ or from any other source, for or in the interests of any such foreign principal?
                           Yes □                  No 0

                If yes, furnish the following information:

                Foreign Principal                                   Date Received                           Thing of Value                                    Purpose




6.7 A registrant is miuiftd to Hie an Exhibit D ifhe coilecis or receives conlribulioiu, loans, monsys, or other things of value for a foreign principal, as part ofa fundraising
   campaign.       Rule 201(e)).                                                                                                                    .
8' An ExMbh O, for which no printed roim is provided, sets forth an account of mon^ collected or received as a result of a fundraising campaign and transmitted for a foreign
   principal.          .           ' •
9 Things of value include but are-not limited to gifts, interest free loans;, expense free travel, favored stock purchases, exclusive rights, favored treatment ove,r competitois,
   "kidt.bMks," and the like.

                            Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                                                                                   A-40
                Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                         (PAGE6)

>5.(a) DISBURSEMENTS-MONIES
      During this 6 month reporting period, have you •
     (1) disbursed or expended monies in connection with activity on behalfofany foreign principal named in Items 7,8,or
          9ofthis statement? Yes0                  No □
     (2) transmitted monies to any such foreign principal?            Yes □             No □

     If no, explain In full detail why ^ere were no disbursements made on behalf of wy foreign principal;.



     If yes, set forth below in the required detail and separately for eiach foreign principal an account of such monies, including
     monies transmitted. If any, to each foreign principal.

     Date                              To Whom                                    Purpose                       ' Aihduht
     See attachment.




                                                                                                                     Total




               Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                            Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                                                                           (PAGE?)
     (b) DISBURSEMENTS-THINGS OF VALUE
             During this 6 month reporting period, have you disposed ofanything of value'^ other than money in furtherance ofor in
             connection with activities on behalfofats^ foreign principal named in Items 7,8,or 9 ofthis statement?
                                     Yes □                    No S
             If yes, fumish the following information:

             Date                           Recipient                      Foreign Principal                         Thing of Value                          Piir^se




     (c)     DISBURSEMENTS-POLITICAL CONTRIBUTIONS
            During tills 6 month reporting period, have you from your own funds and 0|n your own behalf either directly or through any
            other person, made any contributions of money or other things of value'' in connection with an election to any political
            office, or in connection with any primary election, convention, or caucus held to. select candidates for political office?
                                     Yes H                   No □

             If yes, fumish the following information:
            Date                            Amount or Thing of Value                          Political Organization or Candidate                     Location of Event

            Rafieklar)
            10/31/16                   $250                                                 Trump Make American Great Again
                                                                                            Comrrtittee
            Rafiekian
                                                                                            Zinke For Congress


                                      * Mr. Rafiekian is searching for
                                       records of the date and amount of
                                      the contribution, which he believes
                                      he made, and will amend this
                                      report when the information is
                                      located.




10.11 Things of value inclucte but art mt limited to gifts, interest free loans, expense fVee travel, fa^rarpd stock purchases, exclusive rights, bvdred treatmem over competitors,
       'kickbacks.' and the tike.



                          Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                                                                                 A-42
                             Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                                                                              (PAGE 8)
                                                                 V-INFORMATIONAL MATERIALS

 16.(9) Purin|this6 month reporting period, did you prep^e,disseminate or cause to be disseminated ai^ infomiatjonal materials?'^
                      . Yes®                      Nod
        If Yes,go to Item 17.
      (b) if you answered No to item 16(a),do you disseminate any material in connection with your registration?
                          Yes □                    No □
        If Yes, please forward the materials disseminated during the six month period to the Registration Unit for review.
 17. Identify ^h such foreign principal:                     -    •       -
        Inovo BV.




 18. During tiiis 6 month reporting period, has any foreign principal established a budget or allocated a specified sum of money to
     finance your activities in preparing or disseminating informational materials?          Yes .d           No lEi
     If yes« identify each such foreign principal, specify amount, and indicate for what period of time.
       See attachment




 19. During this 6 month reporting period, did your activities in preparing, disseminating or causing the dissemination of intormational
       materials incl ude the use of aify of the fol lowing;
□ Radio or TV broadcasts.    □ Magazine or newspaper □ Motion picture films            □ Letters or telegrams
D Advertising campaigns      □ Press releases        O Pamphlets or other publications O Lectures or speeches
a Other (specify) See attachment.             ^
Electronic Communications

□ Email
□ Website URL(s):
□ Social media websites URL(s):                      ,
0             (specify) See attachment

20. During.this 6 month reporting period, did you disseininate or cause to be disseminated informational niateri'als among any of
       the following groups:
          □ Public officials                                            □ Newspapers                                                 □ Libraries
          D Legislators                                               . □ Editors                                                  . □ Educational institutions
          □ Government agencies                                         □ Civic groups or associations                               □ Nationally groups
         S Other fjgec//U See attachment                                                  •

21. What language was Used in the informational materials:
         13 English                                                           □ Other (specify)
22. Did you file with the Registration Unit, U.S. D^artment of Justice a copy of each hern of such informational materials
      disseminated or caused to be disseminated during this 6 month reporting period?                                      Yes ^                    No ^ See attachment
23. Did you label each item of such informational materials with the statement required by Section 4(b) of the Act?
        Yes □             No □ See attachment
12       tenn informatiomi] maunals incjudes any oral, yisud. graphic, written, or pictorial information or maner ofaity kind. Including iltat published by means of Bdveitishtg.
     books, periodicals, ncwspapeis, lectures, broadcasts, motion pictures, or aiQr-means or instnnnentality of interstacedr fbreign oommerec or otherwise. Infimnational materials
     disseminated an agisnt of a fbreign pfii^pal as part of an activity in itself exeinpt &im rcgtstration. or ad activity which by. itself would not tequire registTationl need not be
     filed pursuant to Section 4(b) of the


                           Reived by NSD/FARA RegLstratipn Unit 03/07/2017 6:02:45 PM                                                                                    A-43
                           Received by NSD/FARA Registratioft Unit 03/07/2017 6:02:45 PM
                                                                                                                                                                       (PAGE9)

                                                                           VI-EXECUTION
 tn accordance whh 28 U.S.C.§ 1746,the undersigned swear(s) or affirm(s) linder penally of peguiy that he/she has(they have) read
 the Inforroation set forth in this registration statement and the attached exhibits and that he/she is(th^ are)familiar with the contents
 thereof and th^ such contents are in their entirety        and accurate to the best of his/her(their)knowledge and belief, except that the
 undersigned malce(s)no representation as to truth or accuraQr ofthe informatron contain^ in ^e attached Short Form Registration
 Statement(s),ifany,inso^ as such information is not v/hhin his/her(their) personal knowledge,

(Date ofsign^re)                                                              (Print or type npie under each signature or provide electronic signature")

 March 07,2017                                                                          /s/ Michael T, Flynn                                                    eSigned




13 This stalement shall be.signed by ibe individaal agent,ifthe reginram is an individual,or   a imyority ofthose paitners,ofltcers; directors or persons perfomung.'sitnilar
   flmctions,ifthe re^nmt is an organization,except th«(he orgardz^n can, by power of momey,authorize om or more h^viduals to execute this statment on its behalf



                         Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                                                                               A-44
         Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
Flym Intel Group,Inc., Supplemental Statement

                                            Attachment

Items 11-12



    Note: In September 2016,the Flynn Intel Group filed a registration under the Lobbying
    Disclosure Act for its representation oflnovo BV ("Inovo"). Upon further review, and to
    eliminate any potential doubt,the Flynn Intel Group is electing to fjile a registration and
    supplemental statement under the Foreign Agents Registration Act in lieu ofits prior
    LDA registration. Although the Flynn Intel Group was engaged by a private fimi,Inovo
    BV,and not by a foreign government, because ofthe subject matter ofthe engagement,
    Flynn Intel Group's work for Inovo could be construed to have principally bcnefltted the
    Republic ofTurkey. The Department's regulations provide diat the LDA exemption
    from FARA registration is not available ifa foreign government or political patty is the
    principal beiieficiary. See 28 C.F.R.§ 5.307. This retroactive supplemental statement is
    being filed after the Flyim Intel Group closed its operations in November 2016, and the
    supplemental staternent is therefore based on information that is ciimntly available to
    Flynn Iiitel Group,to the best ofits knowledge, after undertaking due diligence,with the
    assistance ofcounsel.



       In August 2016,Flynn Intel Group entered into a contract with Inovo, a consulting firm
based in the Netherlands. The contract provided that Flynn Intel Group would perform research,
engage a public relations firm and a filming and production creW to potentially distribute the
results ofits research, and hold weekly calls with the client to discuss progress on the project.
Flynn Intel Group understood the engagement to be focused on improving U.S. business
organizations' confidence regmdlng doing business in Turkey, particularly with resjpect to the
stability ofTurkey and its suitability as a venue for investment and commercial activity. Inovo
has represented,through its counsel, that no part ofthe fees paid to Flynn Intel Group by Inovo
was provided by any foreign government

       Under the contract, Flynn Intel Group conducted open-source research for Inovo and at
Inovo's direction. The research, which was conducted by independent contractors retained for
this purpose,focused on Mr.Fethullah Gttlen and charter schools in the United States that are
associated with, or allegedly associated with,     GQleni The results ofFlynn Intel Group's
research Were provided to Inovo,and to S.GJt. LLC Government Relations and Lobbying,the
public relations firm engaged by Flynn Intel Group. Flynn Intel Group and the public relations
firm developed various materials and documents related to this research for potential
dissemination. Because the project was terminated early, the full scope ofthe contract was not
performed,and to the best ofFlynn Intel Group's knowledge, none ofthe research materials
prepared by the Flynn Intel Group were disseminated to third parties.

       In early September 2016, Flynn Intel Group was invited by Mr. Alptekih to meet with a
group ofgovernment officials fi-om Turkey for the purpose ofunderstanding better the political
climate in Turkey at the time, as background for the project Officials ofme Republic ofTurkey




        Received by NSD/FARA Regisfration Unit 03/07/2017 6:02:45 PM                                A-46
           Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM



attending this meeting on September 19,2016, in New York, were the Minister ofForeign
Af&irs and the Minister ofEnergy,to the best ofFlynn Intel Group's current understanding.
          Mr. Rafiekian met with Miles Taylor, National Security Advisor to the House Committee
on Homeland Security, on two occasions in approximately October 2016,at hfr. Taylor's office
and at Flynn Intel Group's office. A representative ofS.G.R. LLC Government Relations and
Lobbying attended the meeting at Flynn Intel Group's office. Over the coiu^ ofthe discussions,
Mr.I^ekian raised the firm's representation ofInovo aiid issues related to the research
conducted for Inovo concerning Mr,GOlen and Turkey. Flyim Intel Group also oversaw
outreach, which was conducted by die public relations firm,to a state government official in
Arkansas.

       Purisuant to its contraet with Inovo, Flynn Intel Group infonnally engaged a group of
individuals(independent contractors)to form a film and pric^uction crew for the purposes of
producing a video documentary based on its research associated wim Mr. GOlen. The activities
included a couple ofvideotaped interviews and other initial development ofcontent. Because
the contract was not extended,the full scope ofanticipated work was not performed and,to the
best ofFlynn Intel Group's current knowledge,the video was neither fini^ed nor disseminated
to any thjM parties. S.G.R. LLC Government Relations and Lobbying created a Gulen-themed
monopoly graphic at the direction ofFlynn Intel Group. To the best of its knowledge,Flyrm
Intel Group did notdisseminate this document or associated research (other than to Inovo).
       In late October and early November 2016, Gen. Flynn ofFlynn Intel Groiip developed an
op-ed article based, m part, on the research conducted by Flynn Intel Group under the Inovo
engagement. The op-ed was not written or published at the request of, or under the direction or
control of Inovo,the Republic ofTurkey,or any other party. No compensation was received for
the publication ofthe op^. In addition to Gen.Flynn,Bijan Rafiekian and an editor, Hank
Cox^ participated in the drafting. Inovo, Mr. Alptekin, and the Republic ofTurkey did not
participate in the drafting. Nonetheless,the op-ed addresses subj^t matter related to the
research that Flynn Intel Group conducted for Inovo,and a draft ofthe op-ed was shared with
Inovo in advance ofpublication. No changes, other than technical edits, were made to the op-ed
based on feedback fiom Inovo. To the best ofbur knowledge,Inovo did not communicate with
filie Republic ofTurkey regarding the op-ed or provide the draft op-ed to the government S.G.R.
LLC Government Relations and Lobbying assisted Flynn Intel Group with placement offiie op
ed with The Hill publication.

Item 14


Payments received by Flynii Intel Group in connection with the project and purpose based on
information contain^ in Flynn Intel Group's general ledger and accounting records.

                  mmm^M
09/09/2016   Inovo BV                  Consulting          . _                    $200,000.00'
lQ/li/2016 . tooygJBY                  CQusuIting ...                             $185,000.00
11/14/2016         IpbVo BNT           Consufdng                                  $145,000.00




          Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
         Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM




hem 15

Disbursements by flynn Intel Group m connection with the project and purpose based on
information contained in Flynn Intel Group's general ledger and accounting records.


 10/14/2016      Bob Kejley^        _ jConsultancy Fee                                 $2,500.00
 10/31/2016      BobKelley             Con^ltaiicy Pee                                 $2,500.00
 11/21/2016      BobKelley         Consultancy.Fee                                     $5,000.00
 10/04/2016      Btian Mct^iuiey ~ Consuitahcy Fee "                                   $5,000.()0
 10/13/2^6,      Brian McCauley       Consultancy Fee                                  $3,000.00
 11/14/2016      Brian McCauley       Consultancy Fee                                  $5,000,00.
12/05/2016       Brian McCauley       Consultancy Fee                                 $15,O0O.OO
09/19/2016       Carl Pilgram         Adminisfratiye Support _ _                      .$4,000.00
10/25/2016       CarlPilgram          Adminishative Suppott                            $4,000M
11/16/2016       Carl Piigram         Administrative Support                           $4,000.00
10/11/2016       David Enders         Videography                                      $1,700.00
lO/n/2016        David Enders         Videography                                        $850.00
f2/O2^0l6        David Endcm          yldcd^aphy                   ^                     $850.00
12/02/2016       Hank Cox             Editing
9/13/2016        Inovo BV             Consultancy Fee                                 $40,000.00
lM7/2dl6 "       Ihovo BV             Consultancy Fee                                 $40,000.00
09713/2016"      Michel G.JFlyim Adn^istrative Support                             $4,000.00
10/21^016        Michdtel G.Flyhh Admmi^Bve Support;                               $4,000.00
11/22/2016       Michael G« Flynn     Administrative Support                   . $4,000.00
10/11/2016       Mike Boston          Consultancy Fee                             $8,000.00
10/14^016"       Mike Boston          Consultancy Fee                           - $8,000.00
11/21/2016       Mike Bo^oh           COiisuItahCyTee                             $8,000.00
1;1/10/2016      Operational          Consultancy Fee                         " $2O,OO0.O0
                 Behavioral
                Jleryices
10/1372016      PaVfBicker ~         Consultancy Pee                            $1,500.00
11/22/2016      Paul Becker          Consultancy Fee                           '$6;ooo.6o
10/12/2016      Rudi Bakhtiar        Interview                                           $1,200
JM]l720i6_: _ SQRJULC . _ . ..PuhlijcLAffairs           ..                            $15,000.00
10/24/2016 ' SGRLLC          Pubfic AMu^                                              $10,000.00
11/16/2016      SGRLLC               Public A^rs                                      $15,000.00
10/05^016       White Canvas         Public open source research                       $7,500.00
                Group
12/16/2016      White Canvas         Public open source reseircE                      $7,500.00
                GroM _




         Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                         A-47
         Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM




items 16-23

        Pursuant to the contract between Flynn Intel Group and Inovo BV,the parties anticipated
that Flynn Intel Group would engage a public relations firm. Sphere Consulting, and engage a
filni production crew for the creation ofa video. The public relations firm (S.G^R. LLC
Government Relations and Lobbying) was en^ged but the video was not completed or
disseminated,to the best ofour understanding. The budget for these activities was reflected in
the engagement contract with S.GJL LLC Government Relations and Lobbying; no separate
budget related to informational materials. Because this is a retroactive registration prepared after
Flynn Intel Group had already begun to close operations, this regi^ation is based on
documentation currently available to Flynn Intel Group, Ifadditional relevant information is
later identified, Flynn Intel Group will amend its registration.




        Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                             A-48
                         Received by NSD/FARA Regig|t»to^J!^;<^M2ftJ^^:p2:45 PM
 U.S. Department office                                                 Short Foriii Registration Statement
 Washington. DC 20530                                                   Pursuant to the Foreign Agents Registration Act of
                                                                        1938,as amended

INSTRUCTIONS. Each p^cr.ofTiccri director,associate,employee, and agent ofa registrant is rcquinxl to file a short form registration statement
 unless he engages in no ^jyities in fuithc^ce ofthe inter^ ofthe registrant's forei^.principal or unless Oie sei^i.ces He renders to the registrant
are in a secretarial, clerical,   in a relied or similar ca^aty. Compliance is accomplished by filing an dectronic short form registratibii statement
at htt»://vv\v\v-.fnra.yov.

Privacy Act Statement The filing ofthis document is required for the Foreign Agents Registration Act of 1938,as amended.22 U.S.C.§ 611 etseq.,
for the pwposes ofregistiation under the Act and public disclosure. Provision of(he infonnation requested is mandatoiy.and &ilure to provide tlte
information is subject to the penalty and enforcement provisions establishedjn Section 8 ofthe Act Every remstration statement,short form
registratimi statement,supplement^ statement exhibit, ameo^ent copy ofinformational materials or other docuinent or infonnation filed with the
Attorney General undo'.this Act is.a.publtc record open to public examination, inspection and copying during the posted business hours ofthe
R^istration.Unit in Washington, DC. Statements are also.'avaDable online at the Registration Unit's webpage: http!//wvvu'fara.gov. One copy of
cvep'such document,other foan informational materials, is automatically provided to the Secretary ofState pursuant to Section 6(b)ofthe Act,and
copies ofany and all documents are routinely made available to other agcncl^ departments and Congress pursuant to Section 6(c)ofthe Acl The'
Attorney Gmcral also transmits a semi^amu^ report to Congress on the administration ofthe Act which lists the names of all agents register^ under
the Acl and the forei^ principals they represent This report is available to the public aihd online.al: hup:/Av\\w.fara.pnv.
Public Reporting Burden. Public repoitihg burden for this collection ofinfdrraarion is estim^ed to awragc .429 hours per response, including the
lime for reviewing'instructio'hs.scorching existirig data sources, gathering and maintaining the data needed,and completing and reviewing(he
collection ofinformation. Send conmiehts regaraing this burden estimate or any other aspect ofthis collection ofinforih^ton, including su^estions
for r^uctng this burden to Chief, Registratipn Unit,Counier^piohage Seaion. National Security Division. U.S. Department ofJustice. Washington,
DC 20530: and to the Office ofIhformatipn and Rcgulsubiy A^airs. OfHce of Management and Budget, Washington,5(^ 20503.

1. Nariie                                                                   2. Registration No.
   Lt Gen Michael T.Flynn (Ret.)                                                6406

3. Residence Address(es)                                                    4. Business Addres5(es)
  Provided separately to the Department ofJustice.                            44 Canal Center Plaza, Alexandria,VA 22314



5. Year of Birth 1958                                                       6. Ifpresent citizenship was not acquired by birth,
                                                                               indicate when,,and how acquired.
    Nationality U.S.

    Present Citizenship U.S.
7. Occupation Consultant


8. What is the name and address ofthe primary registrant?
                                                                       Address 44 Canal Center Plaza,Alexandria,VA 22314

9. Indicate your connection with the primary registrant:.
          □ partner                                IS dir^tpr                    □ employee "                  □ consultant
          □ officer                                □ associate                   □ agent                       □ subcontractor
          □ oihsx (specify)

1.0. Li^ every foreign principal to whom you will render services in support of the primary registrant.
    Inovo BV




11. Describe separately and in detail all services which you will render to the foreign principa](s) listed in Item 10 eitfier directly, or
  • through the primaiy registrant listed in Item 8, and the date(s) of such services. (Ifspace is insufficient, afull insert page must be
    used.)
    See attachment




                                                                                                                                         FORM NSD-6
                                                                                                                                          Revised 03/14
                        Ret^ived by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                                                     A-49
                             Received by NSD/FARA Registration Uiiit 03/07/2017 6:02:45 PM
  12-. Do any ofthe above described services include politic activity as defined in Set^ph l(o)ofthe Act and in the footnote below?
                          Yes S                    No O
         If yes, describe separately and in detail such politic sctiyity.
         See response to Item 11.




  13. The services described in Items'1 l and 12'^'to be'iendCTeddn a
                □ full time basis                                               iEI part time basis                                                □ special basis

 14. What Minpensation of thing of value have.ypu receiv^ to date or will you receive for the above services?
                □ Salary: Amounts                               .per                                 □ Commission at                             %of
                IS Salaty; Not based solely on services rendered to the foreign principal(s).
                □ Fee: Amounts                                                                       □ Other thing of value

 15. During the period beginning 60 days prior to the date of your oblivion to register to the time of filing thiis statement, did you
     make any contributions of money or other things of value from your own.funds or possessions and on your own behalf in
     connection with any election to politicaJ ofSce or in connection with any primsury election, convention, or rauctis held to select
         candidates for any ix)litical ofTice?                 Yes □             No S

         If yes, fumish'the following information:

         Date                Arnpunt or Thing of Value                         Political Organization or Candidate                                      Location of Event




                                                                                  EXEGUtlGN

 In accordance with 28 U.S.C. § 1746,.the undersigned swears or affirms under penalty of peijury that he/she has read the
infomiatipn set forth in this registration statement and tliat he/she is familiar with the contents thereof and that such contents are in
their entirety true and accurate to the best of his/her Ipiowledge and'belief.

             March 07,2017                                                                          /s/Michael T. Flynn                                              eSigned
                     (Da/e ofsignature)                                                                ^             (Si^ature)




Footnote; "Political activity." as defined in Section l(o) of the Act, means any activity which the pt^n cnfinging in believes wOi. or that the person intends to, in any way inllucnce
any agency or official of the GovcmiRcnt of the l/niled States or any section of the public within the United States with refi^ce to formulating, adopting! or drnging'the
domestic or foreign policies of the United States or with reference to the politicai or public interests, policies, or relations of a government ofa foreign country or a foreign political
party.




                           Receive by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                                                                                     A-50
          Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM

Flynn Intel Group, Inc., Short Form(Ffym)

                                           Attachment


Item II

       Flynn Intel Group was tasked to perform investigative research for a specified scope of
work using its laboratory team ofsenior defense, diplomacy, developmient, aiid intelligence
professionals over a thr^rmonth period. Flynn Intel Group was to retain an experienced filming
and production crew in order to develop a short fllih piece on the results ofits investigation, and
a public af^irs firm to utilize for public affairs as ne^ed.. Flynn Intel Group held weekly calls




          Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                           A-51
                       Received by NSD/FARA Rfigisift»ijj?niMS:WMS<)J^26^2:45 PM
 U.S. Departmrat ofJustice                                             Short Form Registration Statement
 Washington. DC 20530                                                  Pursuant to the Foreign Agents Registration Act of
                                                                        1938,as amended

INSTRUCTIONS. Each partner,oflicer, director, associate,'employee,and agent ofa registrant is required to file a short form registration statement
unless he engages in no activities in furtheranw ofthe interests ofthe'regist^t's foreip prmctp^.or unless the services he renders to'the registrant
ore-in a secretarial, clerical, or in a relat^ or similar capacity. Complianqe is a(^mp!ished by filing an electronic i^ort form registration statement

Mvacy Act Stat^ent. The filing ofthis document is required for the Foreign Agents Registration Act of 1938,as amended,22 U.S.C.§611 etseq.^
for the purposes ofregistration under the Act and public disclosure. P^ision of dte information requested is raandaurry. and failure to provide the
infbrmatlon is subject to the penalty and enforcement provisions established in Section 8 ofthe Act Every registration statement,short fonh
registration statement,suppi^eotm statement exhibit,amendment copy ofinformational materials or other djctunent or information filed with the
Attom(^ General under this Act Is a public record'open to public examination,inqrcction and copying during the postal tnieiness hours ofthe
Riegistration Unit in Washington. DC, Statements are also available online at the Registration Unit's webpage: hHp://w\v\v-ranLyuv. One copy of
evep^ such documet^ other than informational material^ is automatically provided to the Sccretaiy ofState pursuant to Section 6(b)ofdie A<^ and
copies ofany and a|i documents arc fDutinely made available to other ^encies,d^artmcnts and Congress pursuant to Section 6(c)ofthe Aa'The
Attorney General also transmits a semi-annual report to Congress on the administration ofthe Act which lists the names ofall agents register^ under
the Act and the foreign principals they represent This report is available to the public and online at: hitp://w\wv.'fnra.gov.
Public Rcporu'ng Burden. Public n^rUng burden for this collection oftnformaUon is ^irnated to average.429 hours per response, including the
lime for reviewing instruaions,searching existing data sources,galling and maintaining the data need^,and completing and rwiewing the
collection ofinformation. Send cofhmcmts regarding this buidcn cstirnme qrany oAer aspect ofthis collection ofinfonnation, inciudingj^gestions
for reducing this burden to Chief, Registration Unit. Counterespionage Section, National Security Division. U.S. Department ofJustice, Washington.
DC 20530°; and to the Office oflnfbrmation ai^ Reguiatoty Affairs. Office of Management and Budget. V/a^ington, DC 20503.

1. Name                                                                     2. Registration No.
   Bijan Rafieklan                                                              6406


3. Residence Address(es).                                                   4. Business Address(es)
  Provided separately to the Department of Justice.                           44 Canal Center Plaza, Alexaridria, VA 22314



5. Year ofBirth 1952                                                        6. If present citizerishjp was not acquired by birth,
                                                                               indicate when,and how squired!
   Nationality U.S.

   Present Citizenship U.S.
7. Occupation Consultant


8. What is the name and addr^ ofthe primary registrant?
   Name                                                                Address 44 Canal Center Plaza,Alexandria,VA 22314

9. Indicate your connection witifthe"pr!maiy"regi§tfmit:
         □ partner                           0 director                          □ empl(3yee                    □ consultant
         □ officer                          □ associate                          □ agent                        □ subcontractor
         n other/inecf/vJ
                                     -   •   —   •   -




10. List every foreign principal fo whom you'wiirrehder services in support~dftHe priffiafy registrant.
    Inovo Bv




11. Describe separately and in detail all services which you will render to the foreign principal(s) listed in Item 10 either din^y. or
    through the primary registrant listed In Item 8, and the date(s) of such services, (ifspace is insufficient, afull insert page must be
    itsed)
    See.attachment.




                                                                                                                                           FORM NSD.6
                                                                                                                                           Revised 03/14
                     Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                                                          A-52
                             Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
 12. Do any of the above d^crlbed s^ip^ include political activity as defln^ in Section l(o)ofthe Act wd in the footnote below?
                  YesS            NoP
         If yes,de^ribe separately and in detail such political activity.
         See response to Item 11.




 .13. Tlie ^rvices described in Items I l and 12 are to be rendered on a
                □ full time basis                                                     part time basis                                                □ special'basis

 14. What compensation or thing of value have you received to date or will you receive for the above services?
                □ Salary: Amounts                                 per_^                               □ Commissionat                              %of
                13 Salary : Not based solely on services rieitd^d to the foreign fmncipal(s).
                □ Fee: Amount s                                                                       □ Other thing of value

 15. During the period beginning 60 dftys prior to the date of your obligation to register to tite time of filing this statement, didyou
     make any contributions of moiiey or other things of value from your own funds or possessions and on your own behalf in
     connectibii with any elecfidn to political office or in connecti.on with any primary election, convention, or caucus held to select
     candidates for any political office?       Yes □         No S

         If yes, furnish the following information:

         Date                Amount or Thing of Value                           Political Organization or Candidate                                       Location of Event




                                                                                   EXECUTION

In accordance with 28 U.S.C. § 1746, the lindersigned swe^ or ^nns under penalty of peijuiy ^at he/she has read the
information set forth in this registration statement and that he/she is ^iliar with Ae contents thereof and that such contents arc in
their entirety true and accurate to the best of his/her knowledge and belief.

            March 07,2017                                                                            /s/ Bljan Rafiekian                                               eSigned
                         (Date ofsignature)                                                                                   (Signature)




Footnote: "Political activity ."'as defined in Section l(o} of the'Ah.ineaiB.ahy activity vyhicKihclxrsdn'engagmg in                will, br'tliat the peiioh intenls to, in any ivay influence
any agency or ofltcia] of ihc Govermnem of the United States or any section of the public within the United Slates with reference to formulating, adopii^ or changing tire
dotnestic or forbigii policies of the United States or with reference to the jmltticdl or public interest^ policies, or relatioiu of a govenuneht of a foreign cbuntiy or a foieign political
potty.




                           Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                                                                                       A-53
          Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
 Flyrm Intel Group, Inc., Short Form (Rc^Jdgh)

                                            Attachment

Item II


        Flynn Intel Group    task^ to perform investig^ive rese^h for a speclOed scope of
 work using,its I^ratbiy team ofsenior defense, diplomacy, development,and intelligence
 professionals over a.duree-month period. Flynn Intel Group Wm to retain an experienced filming
and production crew in order to develop a short film piece on the results ofits investigation, and
.a public affairs firm to utili^ for public affairs as nei^ed. Flynn Intel Group held weekly calls
 with the client to report engagement progress.




          Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PW                               A-54
